Exhibit 10.1

 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

relating to the sale and purchase of the entire issued share capital of

 

MONUMENTAL PRODUCTIONS B.V.

 

DATED 12 September 2014

 

between

 

SFXE NETHERLANDS HOLDINGS B.V.

 

as Purchaser

 

and

 

MONUMENTAL PRODUCTIONS BEHEER B.V.

 

as Seller

 

and

 

ROCHUS ABRAHAM PAULUS VEENBOER

 

and

 

SFX ENTERTAINMENT INC.

 

as Parent

 

and

 

MONUMENTAL PRODUCTIONS B.V.

 

as the Company

 

Share Purchase Agreement Monumental Productions B.V. — Execution Copy

 

1

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

 

 

Page

1

 

DEFINITIONS AND INTERPRETATION

 

5

2

 

PURCHASE AND SALE SHARES

 

6

3

 

PURCHASE PRICE SHARES

 

6

4

 

LEAKAGE AND ADDITIONAL LEAKAGE

 

10

5

 

CONDITION PRECEDENT

 

11

6

 

PRE-COMPLETION UNDERTAKINGS

 

11

7

 

COMPLETION

 

14

8

 

WARRANTIES

 

17

9

 

BREACH

 

18

10

 

LIMITATION OF LIABILITY

 

19

11

 

SPECIFIC INDEMNITIES

 

22

12

 

TAX INDEMNITY

 

22

13

 

PROCEDURES FOR TAX CLAIMS

 

24

14

 

PERSONAL LIABILITY VEENBOER

 

25

15

 

POST COMPLETION COVENANTS

 

25

16

 

CONFIDENTIALITY

 

28

17

 

ACKNOWLEDGEMENT IN RELATION TO THE TOTAL CONSIDERATION SHARES

 

29

18

 

TERMINATION

 

31

19

 

COSTS AND EXPENSES

 

32

20

 

PAYMENTS

 

32

21

 

ASSIGNMENT

 

34

22

 

ENTIRE AGREEMENT

 

34

23

 

AMENDMENTS

 

34

24

 

WAIVER

 

34

25

 

NO THIRD PARTY BENEFICIARIES

 

34

26

 

INVALIDITY

 

34

27

 

NOTICES

 

35

28

 

NOTARIAL INDEPENDENCE

 

36

29

 

NO RIGHT TO RESCIND OR NULLIFY AGREEMENT

 

36

30

 

GOVERNING LAW AND DISPUTES

 

36

31

 

COUNTERPARTS

 

37

32

 

EXCHANGE RATE

 

37

 

2

--------------------------------------------------------------------------------


 

ANNEXES

 

Annex 1.1

 

Definitions

 

 

Annex 3.3.4

 

Estimated Balance Sheet

 

 

Annex 3.3.10

 

Example of the determination of the EBITDA of the Company

 

 

Annex 8.1

 

Seller’s Warranties

 

 

Annex 8.7

 

Purchaser’s Warranties

 

 

 

 

 

 

 

APPENDICES ANNEX 8.1

 

Appendix 10.2

 

Leases

 

 

Appendix 12.1

 

Employees

 

 

Appendix 13.1

 

Material Agreements

 

 

Appendix 19.1

 

Intellectual Property Rights

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

 

Data Room Index

 

 

Schedule 1.1(b)

 

Data Room DVD’s

 

 

Schedule 1.1(c)

 

Deed of Transfer

 

 

Schedule 7.3.1(f)

 

Key Employment Agreements

 

 

Schedule 7.3.1(j)

 

Lock-Up Agreement

 

 

 

3

--------------------------------------------------------------------------------


 

THIS SHARE PURCHASE AGREEMENT is dated 11 September 2014 and made between:

 

(1)                                          SFXE Netherlands Holdings B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat in Amsterdam, the Netherlands, and its office address at Prins
Bernhardplein 200, 1097JB Amsterdam, the Netherlands (the Purchaser);

 

(2)                                          Monumental Productions Beheer B.V.,
a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat in Amsterdam, the Netherlands, and its office address at
Herengracht 433, (1017 BR) Amsterdam, the Netherlands (the Seller);

 

(3)                                          Mr. R.A.P. Veenboer, born in
Leiden, the Netherlands on 28 January 1968, residing at Eeuwigelaan 44, (1861
CN) Bergen (NH), the Netherlands (Veenboer);

 

(4)                                          SFX Entertainment INC. a Delaware
corporation, incorporated under the laws of Delaware, having its office address
at 430 Park Ave., Sixth Floor, New York, New York, United States (the Parent);
and

 

(5)                                          Monumental Productions B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
official seat in Amsterdam, the Netherlands, and its office address at
Herengracht 433, (1017 BR) Amsterdam, the Netherlands (the Company).

 

Parties (1) through (5) are also jointly referred to as the Parties and
individually also as a Party.

 

WHEREAS:

 

(A)                                        The Seller is the legal and
beneficial owner of 18,000 (in words: eighteen thousand) ordinary shares with a
nominal value of EUR 1 (in words: 1 euro) each, numbered 1 through 18,000 (the
Shares) in the share capital of the Company.

 

(B)                                        The Shares constitute one hundred per
cent. (100%) of the issued share capital of the Company.

 

(C)                                        The Company is engaged in the
business of organizing, creating, producing, marketing and otherwise holding
music events (the Business).

 

(D)                                        The Purchaser has conducted a
financial, tax, legal and business due diligence investigation in respect of the
Company and the Business.

 

(E)                                         Each of the Seller, the Purchaser
and the Parent has obtained all necessary corporate approvals to enter into this
Agreement and to complete the transaction contemplated hereby.

 

(F)                                          The Seller wishes to sell and
transfer the Shares to the Purchaser and the Purchaser wishes to purchase and
accept transfer of the Shares from the Seller on the terms and

 

4

--------------------------------------------------------------------------------


 

subject to the conditions of this Agreement.

 

(G)                                        Veenboer is the sole shareholder of
the Seller and has agreed to be personally liable with the Seller for the due
and punctual performance of the Seller’s obligations under this Agreement,
subject to the terms and conditions hereof.

 

IT IS AGREED as follows:

 

1                                                  DEFINITIONS AND
INTERPRETATION

 

1.1                                        Definitions

 

Capitalised words and expressions used in this Agreement have the meanings set
out in Annex 1.1, unless the context clearly requires otherwise.

 

1.2                                        Interpretation

 

In this Agreement:

 

(a)                       the singular includes the plural and vice versa, and
each gender includes the other genders;

 

(b)                       reference to “writing” shall be to letters, facsimiles
and emails only;

 

(c)                        the words “include”, “including” and “includes” shall
be deemed to be followed by the words “without limitation”;

 

(d)                       references to any time of day are to the time in the
Netherlands;

 

(e)                        headings are inserted for convenience only and shall
not affect the interpretation of this Agreement;

 

(f)                         reference to a statutory provision or law includes a
reference to that statutory provision or law as amended, extended or applied by
or under any other statute or law after Completion;

 

(g)                        references to Clauses, Annexes, Appendices or
Schedules are, unless otherwise indicated, references to clauses, annexes,
appendices or schedules of this Agreement;

 

(h)                      all Annexes, Appendices and Schedules to this Agreement
form an integral part of this Agreement and shall have the same force and effect
as any other provisions of this Agreement;

 

(i)                          no provision of this Agreement shall be interpreted
adversely against a Party solely because that Party was responsible for drafting
that particular provision;

 

(j)                          a reference to a person includes any individual,
company, government, state or agency of a state or any joint venture,
association or partnership (whether or not having separate legal personality);
and

 

(k)                       references to any Dutch legal term shall in respect of
any jurisdiction other than

 

5

--------------------------------------------------------------------------------


 

the Netherlands be construed as a reference to the term or concept which most
nearly corresponds to it in that jurisdiction.

 

2                                                  PURCHASE AND SALE SHARES

 

2.1                                        Purchase and Sale

 

Subject to the terms and conditions of this Agreement, the Seller hereby sells
the Shares and agrees to transfer on the Completion Date the Shares to the
Purchaser, and the Purchaser hereby purchases the Shares and agrees to accept
transfer of the Shares on the Completion Date, free from any and all
Encumbrances and together with all rights attaching to them.

 

2.2                                        Benefit and risk

 

Subject to Completion and in accordance with the terms and conditions of this
Agreement, the Company and the Shares, as well as all rights and obligations in
connection with the Business, shall be for the benefit and risk of the Purchaser
with effect as from the Effective Date, irrespective of the fact that Completion
takes place at a date other than the Effective Date. The foregoing implies that,
except as set out herein, after the Effective Date no Leakage has occurred or
shall occur or that the Purchaser shall be compensated for the Total Leakage
Amount.

 

3                                                  PURCHASE PRICE SHARES

 

3.1                                        Purchase Price Shares

 

3.1.1                              In consideration for the sale and transfer of
the Shares, the Purchaser shall:

 

(a)                      pay an amount of USD 1,000,000 (in words: one million
United States Dollars) (the Advance Payment) in cash to the Seller;

 

(b)                      pay an amount of EUR 11,000,000 (in words: eleven
million euro) minus the Advance Payment (the Cash Consideration Payment) in cash
to the Seller; and

 

(c)                       procure that the Parent, and the Parent hereby agrees
that it, shall issue to the Seller a number of common stock in the share capital
of the Parent (the Parent Common Stock), free from any Encumbrances (the
Consideration Shares), which number of Consideration Shares shall be calculated
as follows, subject to Clause 6.4:

 

(A * B) / C, whereby

 

A is an amount equal to EUR 3,000,000 (in words: three million euro);

 

B is the Exchange Rate at the day immediately preceding the Completion Date; and

 

6

--------------------------------------------------------------------------------


 

C is the volume weighted average share price at closing of trade of the Parent
Common Stock five (5) trading days immediately preceding the Completion Date;

 

provided that, if, as a result of the foregoing calculation, the aggregate
number of Consideration Shares to be issued to the Seller under this Clause
3.1.1 would require shareholder approval pursuant to NASDAQ Stock Market, Equity
Rule 5635(d), then (i) the number of Consideration Shares issued to the Seller
on the Completion Date shall be reduced to a number of shares equal to 19.99% of
the total number of shares of Parent Common Stock outstanding as of the date of
the required calculation and (ii) the Cash Consideration Payment shall be
increased by an amount equal to the decrease in the amount of the Consideration
Shares pursuant to the preceding subclause (i) multiplied by the value of such
Consideration Shares on the date of issuance.

 

3.1.2                              The Advance Payment, the Cash Consideration
Payment and the Consideration Shares hereinafter referred to as the Base
Purchase Price and after adjustment in accordance with Clause 3.3, hereinafter
referred to as the Purchase Price.

 

3.1.3                              The Seller acknowledges and agrees that the
Consideration Shares will be subject to certain lock-up requirements all as
further set out in the Lock-Up Agreement.

 

3.1.4                              The Parent agrees, and will use its
reasonable best efforts to ensure, that after expiration of the lock-up period
(as set out in the Lock-up Agreement) the Consideration Shares shall become
transferable under Applicable Laws, all in accordance with Clause 17. To the
extent Parent is not in compliance with the required SEC reporting under
Rule 144 and such Consideration Shares are not then transferrable without volume
limitations under Rule 144 or generally under Regulation S, Parent agrees for
the next twelve (12) month period to include the registration of the resale of
such shares in the first of any Form S-1 registration statement filed by the
Parent for the account of others, as may be reasonably requested by the Seller,
unless the managing underwriter reasonably objects to the inclusion of such
shares in such registration statement.

 

3.2                                        Payment of the Advance Payment

 

The Purchaser shall procure that the Advance Payment shall have been paid in
cash, in immediately available funds, by or on behalf of the Purchaser by wire
transfer to the Seller’s Account under the reference “SFX Advance Payment” on
the date of or prior to this Agreement.

 

3.3                                       Adjustment of the Base Purchase Price

 

3.3.1                              The Parties acknowledge and agree that the
Base Purchase Price has been determined on the basis that the Company shall have
a Working Capital equal to the negative amount of EUR 145,000 (in words: one
hundred forty-five thousand euro) as at the Balance Sheet Date (the Target
Working Capital) and that there is no Debt or

 

7

--------------------------------------------------------------------------------


 

Cash as at the Balance Sheet Date. Should this assumption be incorrect as at the
Balance Sheet Date, then the Base Purchase Price shall be adjusted in accordance
with this Clause 3.3.

 

3.3.2                              The Base Purchase Price shall be decreased by
an amount equal to the amount by which the Working Capital as at the Balance
Sheet Date (the Actual Working Capital) is more negative than the negative
amount of EUR 145,000 (in words: one hundred forty-five thousand euro), all as
appears from the 2013 Accounts (the Working Capital Adjustment).

 

3.3.3                              The Base Purchase Price shall be decreased by
the amount of any Debt of the Company as appears from the 2013 Accounts (the
Debt Adjustment).

 

3.3.4                              The unaudited balance sheet of the Company as
at the Balance Sheet Date, prepared in accordance with the Accounting Principles
(the Estimated Balance Sheet) is attached hereto as Annex 3.3.4.

 

3.3.5                              No later than 1 May 2015, the Company shall
provide the Seller with the 2013 Accounts and the amount of the Working Capital
Adjustment and the Debt Adjustment, consisting of the line items set out in the
Estimated Balance Sheet and the working papers in connection therewith, setting
forth the amount of Working Capital, Cash and Debt as at the Balance Sheet Date.

 

3.3.6                              To the extent the Base Purchase Price paid by
the Purchaser to the Seller at Completion, as computed using the Estimated
Balance Sheet, differs from the Base Purchase Price as finally computed on the
basis of the 2013 Accounts the Seller is obliged to pay the excess (the Base
Purchaser Price Excess) to the Purchaser which amount shall be set off against
the obligation of the Purchaser to pay the Purchaser Adjustment as set out in
Clause 3.3.15 to the extent there is a Purchaser Adjustment and up to such
Purchaser Adjustment. The Parties acknowledge and agree that if the Base
Purchase Price Excess exceeds the Purchaser Adjustment such excess will be paid
by the Seller to the Purchaser within ten (10) Business Days after the Product
Calculation has been agreed in accordance with Clause 3.3.12 or has been finally
determined in accordance with Clause 3.3.13.

 

3.3.7                              To the extent that the Base Purchase Price as
derived from the 2013 Accounts is equal to or higher than the Base Purchase
Price as derived from the Estimated Balance Sheet, there will be no further
adjustment of the Base Purchase Price.

 

3.3.8                              Notwithstanding Clause 3.3.1 through 3.3.6
the Parties acknowledge and agree that the amount of the Base Purchase Price
shall be adjusted following the calendar year 2014 with the Product pursuant to
Clauses 3.3.9 through 3.3.15.

 

3.3.9                              For the purpose of calculating the Product
the Purchaser shall use the 2014 Accounts.

 

3.3.10                       The Product shall be calculated as follows:

 

EBITDA * 8, whereby:

 

EBITDA is the EBITDA of the Company which will be calculated on the basis as set

 

8

--------------------------------------------------------------------------------


 

forth in Annex 3.3.10 and which is subject to the procedure and calculation
methods as set out in this Clause 3.3. Parties agree that for the purpose of
determining the Product, the EBITDA shall not exceed EUR 2,600,000 (in words:
two million six hundred thousand euro).

 

In deviation of this Clause 3.3.10 Parties hereby acknowledge and agree that to
the extent that the EBITDA falls within the EBITDA Permitted Shortfall an amount
equal to the EBITDA Adjustment will be added to the Product.

 

3.3.11                       No later than 15 April 2015, the Purchaser shall
provide the Seller with the 2014 Accounts and the calculation of the Product
(the Product Calculation) and the working papers from which the Product
Calculation has been derived.

 

3.3.12                       Within twenty (20) Business Days after the receipt
of the Product Calculation, the Seller shall inform the Purchaser in writing
whether the Seller agrees to or disputes the Product Calculation in whole or in
part. If no such Notice is received from the Seller within such twenty (20)
Business Days term, the Product Calculation shall be deemed to be agreed between
and binding upon the Parties. If the Product Calculation is disputed in a
written Notice received by the Purchaser within such twenty (20) Business Day
period, the Parties shall for twenty (20) Business Days after such receipt
attempt to resolve their differences and reach agreement on the merits and
amount of the disputed portion.

 

3.3.13                       If the Seller and Purchaser fail so to agree within
the said twenty (20) Business Days period (or such longer period as agreed upon
in writing between the Parties, either the Seller or the Purchaser may refer any
dispute for resolution to a reputable “Big Four” international accounting firm
(other than the existing auditors of the Seller or the Purchaser) (the Expert)
appointed (i) by the Seller and the Purchaser or (ii) in default of agreement on
such appointment within five (5) Business Days, by the chairman of the
Netherlands Institute of Chartered Accountants (NBA, Nederlandse
Beroepsorganisatie van Accountants). The Expert shall be instructed to render
its opinion as soon as practicable and in any event within twenty (20) Business
Days after the date of the engagement letter pursuant to which the Expert is
formally instructed to render its opinion.

 

3.3.14                       In making its determination the Expert shall act as
an expert and not as an arbitrator and the decision of the Expert shall (in the
absence of manifest error) be final and binding on the Parties (bindend advies)
and the Parties shall comply with and fulfil the obligations arising from and in
connection with such decision. The expenses of the Expert shall be borne by the
Seller and Purchaser in such equitable proportions as the Expert shall direct,
taking into account the amount in dispute, the character of the dispute and the
prevailing party in the dispute.

 

3.3.15                      After the Product Calculation has been agreed in
accordance with Clause 3.3.12 or has been finally determined in accordance with
Clause 3.3.13, the Base Purchase Price shall be adjusted as follows:

 

(a)                       to the extent the amount of the Product exceeds the
Base Purchase Price (such amount the Purchaser Adjustment), the Purchaser shall,
within ten (10)

 

9

--------------------------------------------------------------------------------


 

Business Days after the Product Calculation has been agreed in accordance with
Clause 3.3.12 or has been finally determined in accordance with Clause 3.3.13,
pay to the Seller the Purchaser Adjustment as follows:

 

(i)                          11/14 (in words: eleven-fourteenth) shall be paid
in cash; and

 

(ii)                       3/14 (in words: three-fourteenth) shall be paid by
the issuance by the Parent, and the Parent hereby agrees to such issuance, of
unregistered Parent Common Stock, free from any Encumbrances (the Additional
Consideration Shares), whereby the number of the Additional Consideration Shares
to be issued to the Seller shall be calculated as follows:

 

(A * B) / C, whereby:

 

A is an amount equal to three-fourteenth (3/14) of the Purchaser Adjustment;

 

B is the Exchange Rate at the day immediately preceding the day upon which the
Additional Consideration Shares are issued; and

 

C is the volume weighted average share price at closing of trade of the Parent
Common Stock five (5) trading days immediately preceding the day upon which the
Additional Consideration Shares are issued.

 

(b)                       to the extent that the Product is equal to or less
than the Base Purchase Price, there will be no further adjustment of the Base
Purchase Price.

 

3.3.16                       The provisions of Clauses 3.1.3 and 3.1.4 are also
applicable to the Additional Consideration Shares.

 

3.3.17                       Notwithstanding anything in this Agreement to the
contrary, if any issuance of Parent Common Stock pursuant to this Agreement
would, in the good faith judgment of the Purchaser, require shareholder approval
pursuant to NASDAQ Stock Market, Equity Rule 5635(a), then (i) the number of
Additional Consideration Shares to be issued to Seller shall be reduced such
that the number of Additional Consideration Shares, together with the
Consideration Shares, equals 19.99% of the total number of shares of Parent
Common Stock outstanding as of the date of the required calculation and (ii) the
cash portion of the Purchaser Adjustment shall be increased by an amount equal
to the decrease in the amount of Additional Consideration Shares pursuant to the
preceding clause (i) multiplied by the value of such Additional Consideration
Shares on the date of issuance, in accordance with Clause 3.3.15.

 

3.3.18                       Parties agree that in preparing and determining the
2013 Accounts and 2014 Accounts they shall apply and instruct the relevant
auditor(s), including the auditors requested to issue the accountant
declaration, to apply the same Accounting Principles.

 

10

--------------------------------------------------------------------------------


 

4                                                  LEAKAGE AND ADDITIONAL
LEAKAGE

 

4.1                                        Leakage

 

4.1.1                              The Seller warrants and undertakes to the
Purchaser that since the Effective Date up to and including the Completion Date
there neither has been nor will be any Leakage.

 

4.1.2                              In the event of any breach of Clause 4.1.1
the Seller shall compensate the Purchaser, on a euro for euro basis, the Total
Leakage Amount in accordance with the provisions of Clause 20.3.

 

4.2                                        Leakage Notice

 

The Seller shall notify the Purchaser in writing (the Leakage Notice) of the
Leakage Amount in relation to the period prior to Completion no later than five
(5) Business Days prior to Completion.

 

4.3                                        Procedure for Additional Leakage

 

4.3.1                              If the Purchaser identifies any Additional
Leakage prior to 1 May 2015, then the Purchaser shall at any time prior to 1
May 2015, be entitled to deliver a written notice to the Seller, setting out any
such Additional Leakage identified together with reasonable evidence thereof
and, to the extent reasonably possible, a calculation of the Leakage Amount
relating to such additional Leakage (the Additional Leakage Amount).

 

4.3.2                              If the Seller and the Purchaser do not agree
on the Additional Leakage Amount within twenty (20) Business Days of receipt of
the written notice from the Purchaser by the Seller, as referred to in Clause
4.3.1, then the matter shall be referred to and resolved by the Expert in
accordance with the provisions of Clause 3.3.13 and 3.3.14.

 

5                                                  CONDITION PRECEDENT

 

The obligation of the Purchaser to proceed with the Completion is subject only
to condition precedent of the date of [8] October 2014 being reached (the
Condition Precedent), or the waiver of such Condition Precedent in writing by
the Purchaser at its sole discretion, at or prior to Completion.

 

6                                                  PRE-COMPLETION UNDERTAKINGS

 

6.1                                        Access and information

 

Until the Completion Date, the Seller and the Company shall (without in any way
whatsoever dismissing or obviating any of the Warranties or other
representations, warranties, indemnities, covenants or agreements of the Seller
under this Agreement):

 

(a)                      allow the Purchaser, its employees and Representatives
reasonable access, during regular business hours and upon reasonable advance
notice, to all premises occupied by the Company and to all contracts, books and
records and other documents and data (whether financial, operating or otherwise)
of the Company as the Purchaser reasonably requests in connection with this
Agreement; and

 

11

--------------------------------------------------------------------------------


 

(b)                      furnish the Purchaser, its employees and its
Representatives with copies of all such contracts, books and records and other
documents and data as the Purchaser may reasonably request.

 

6.2                                        Conduct of business

 

As from the date of signing of this Agreement until immediately prior to
Completion, the Seller and the Company shall:

 

(a)                       operate the Business only in the ordinary course of
business and consistent with past practice;

 

(b)                       not allow any Leakage to occur;

 

(c)                        conduct the Business in a manner most likely to
preserve the value of the Company and the Business, and keep the Business and
properties of the Company substantially intact, and to the extent reasonably
possible for the Seller and the Company maintain the relations and goodwill with
suppliers, customers, landlords, creditors, Employees and others having business
relationships with the Company;

 

(d)                       maintain accounts receivable, inventory, accounts
payable and other working capital accounts in a manner consistent with generally
accepted business practices and past practice during the twelve (12) months
prior to the date of this Agreement;

 

(e)                        comply in all material respects with all Applicable
Laws;

 

(f)                         inform the Purchaser prior to entering into any
contract (i) with a term in excess of twelve (12) months and a value of more
than EUR 10,000 (in words: ten thousand euro), or (ii) that shall have a value
of more than EUR 50,000 (in words: fifty thousand euro); and

 

(g)                        as soon as reasonably practicable report to the
Purchaser on any matter, fact or circumstance which the Seller and the Company
should reasonably understand to be of material importance to the Purchaser as a
purchaser of the Shares.

 

6.3                                        Negative Covenant

 

6.3.1                              As from the date of signing this Agreement
until immediately prior to Completion, the Seller and the Company shall not,
except in each case (i) with the prior written consent of the Purchaser which
shall not be unreasonably withheld or delayed but which may be made conditional,
or (ii) as agreed in this Agreement:

 

(a)                       sell, transfer or otherwise dispose of any Assets that
have a fair market value or for which consideration shall be due in excess of
EUR 10,000 (in words: ten thousand euro) individually or EUR 50,000 (in words:
fifty thousand euro) in the aggregate;

 

(b)                       pledge or permit the creation of any Encumbrance on
any of its Assets;

 

12

--------------------------------------------------------------------------------


 

(c)                        make any investment or capital expenditure, whether
by the purchase of shares or securities, contributions to capital, property
transfers, or by the purchase of any property or assets, except for capital
expenditures that do not exceed EUR 10,000 (in words: ten thousand euro)
individually or EUR 25,000 (in words: twenty-five thousand euro) in the
aggregate or that are otherwise expressly provided for in this Agreement;

 

(d)                       incur any indebtedness or assume, guarantee or
otherwise become responsible for the obligations of, or make any loans or
advances in excess of, EUR 10,000 (in words: ten thousand euro) individually or
EUR 25,000 (in words: twenty-five thousand euro) in the aggregate unless in the
ordinary course of business of the Company;

 

(e)                        make any material changes to employment terms and
conditions (including compensation, fringe benefits or any other employment
benefit plan or arrangement) of any Employees, including members of the
management board, contractors or consultants;

 

(f)                         make any change to the terms upon which credit is
extended to customers, discount prices, offer rebates or offer other terms or
sales incentives in excess of an individual amount of EUR 25,000 (in words:
twenty-five thousand euro);

 

(g)                        write up or down the value of any inventory or
determine as collectible any notes or accounts receivable previously considered
not to be collectible except to the extent actually collected;

 

(h)                       change the Accounting Principles, policies or
practices as consistently applied;

 

(i)                           settle, compromise or initiate any judicial or
arbitration proceedings with financial implications for the Company in excess of
EUR 5,000 (in words: five thousand euro);

 

(j)                          grant, enter into or issue any shares or capital,
any other debt or equity securities of the Company or options, warrants, other
rights, enter into subscription agreements or commitments of any kind with
respect thereto, nor dispose of any shares in the capital of the Company, or
declare, set aside, pay or distribute dividends or other distributions or quasi
distributions, whether in cash or in kind, other than to the extent expressly
provided for in this Agreement;

 

(k)                      adopt a plan of complete or partial liquidation or
authorise, approve or effect any dissolution, merger, demerger, split-off, share
exchange, consolidation, restructuring, recapitalisation or reorganisation;

 

(l)                          (resolve to) amend the articles of association or
by-laws of the Company;

 

(m)                   enter into any transaction or agreement with, or make any
payment to any of the Seller or any of its Affiliates, other than sales or
purchases of goods and services at arm’s length;

 

13

--------------------------------------------------------------------------------


 

(n)                       cancel or terminate any insurance policy that provides
cover in respect of the Company, the Assets or its Employees;

 

(o)                       enter into, terminate, modify or cancel any contract,
collective bargaining agreement, or any other agreement with a term greater than
one year that is not terminable without liability to the Company upon thirty
(30) days or less prior written notice or which involves the payment by the
Company of more than EUR 100,000 (in words: one hundred thousand euro);

 

(p)                       do or omit to do or cause or allow to be done or
omitted to be done any act or thing which would result in a material Breach of
any Warranty or a material Breach of any other warranty, covenant or other
provision of this Agreement;

 

(q)                       enter into a contract of which it is, upon the
entering of such contract, apparent that it is a loss making contract; and/or

 

(r)                          agree or commit to any of the foregoing.

 

6.3.2                              As from the date of signing this Agreement
until immediately prior to Completion, the Seller and the Company shall not,
except in each case (i) with the prior written consent of the Purchaser (which
consent may be withheld or delayed by the Purchaser in its sole discretion), or
(ii) as agreed in this Agreement, enter into any new ticketing agreement or
sponsorship agreement.

 

6.4                                        No other transaction pre-completion

 

6.4.1                              The Parent and/or its Affiliate(s) shall not
consummate and/or announce any other acquisition prior to Completion.

 

6.4.2                              Should the Parent and/or any Affiliate(s) be
in breach of its/their obligation under Clause 6.4.1, the last sentence under
Clause 3.1.1(c) shall read as follows:

 

C is the volume weighted average share price at closing of trade of the Parent
Common Stock five (5) trading days immediately preceding the date of this
Agreement.

 

7                                                  COMPLETION

 

7.1                                        Date and Place

 

Subject to the terms and conditions of this Agreement, completion of the actions
as set out in this Clause 7.2 and 7.3 shall be referred to as Completion and
shall take place on the Business Day that is five (5) Business Days after the
Condition Precedent as referred to in Clause 5 has been satisfied or waived (the
Completion Date) at the offices of Loyens & Loeff N.V. at Fred. Roeskestraat
100, 1076 ED Amsterdam, the Netherlands.

 

7.2                                       Payment of the Cash Consideration
Payment

 

The Purchaser shall procure that the Cash Consideration Payment shall have been
paid in cash, in immediately available funds and with value on the Completion
Date,

 

14

--------------------------------------------------------------------------------


 

by or on behalf of the Purchaser by wire transfer, and credited, to the Notary
Account under the reference “Project Awake Cash Consideration Payment 70098427”
by no later than 10h00 on the Completion Date. Such amount shall be held by the
Notary in the Notary Account for and on behalf of the Purchaser, until the Deed
of Transfer has been duly executed, and for and on behalf of the Seller
immediately following such execution of the Deed of Transfer.

 

7.3                                        Completion Actions

 

7.3.1                              On the Completion Date but after the payment
of the Cash Consideration Payment in accordance with Clause 7.2, the following
actions will be taken, each such action being conditional upon all actions
having occurred in the sequence set out below:

 

Prior to Completion:

 

(a)                       the Seller shall deliver to the Purchaser the original
shareholders register of the Company which reflects the Seller as the owner of
the Shares without any Encumbrances;

 

(b)                       the Seller shall deliver to the Purchaser evidence
that with effect as of Completion (i) all indebtedness owed to the Company by
either the Seller or any Related Person of the Seller, as applicable and
(ii) all indebtedness owed by the Company to either the Seller or any Related
Person of the Seller, as applicable, has been fully paid;

 

(c)                        the Seller shall deliver to the Purchaser copies of
the written releases by (i) the Seller and/or any Related Person of the Seller,
as applicable, and (ii) any third party creditor including lenders, as
applicable, of all obligations (actual and/or contingent) assumed by the Company
under joint financing agreements, guarantees issued by the Company or any other
form of security granted or joint liability assumed by the Company for the
benefit of the Seller and/or any Related Person of the Seller;

 

(d)                       the Seller shall deliver to the Purchaser evidence
that the Company shall be released of the obligations in relation to Tax of any
kind that the Company may have assumed, including obligations under any Tax
sharing agreement, Tax indemnity agreement or Tax allocation agreement — whether
in writing or not — to which the Company is a party;

 

(e)                        the Seller shall deliver to the Purchaser evidence
that any existing proxy (volmacht) held by any Representative of the Seller or
any of its Affiliates on behalf of Company is revoked;

 

(f)                         Veenboer, Ms N.M.M. Veenboer, Mr J. Schimmel and Mr
M. van Beusekom (together, the Key Employees) each shall enter into an
employment agreement with the Company, substantially in the form attached hereto
as Schedule 7.3.1(f) (the Key Employment Agreements) and the Seller shall
deliver to the Purchaser executed copies of the Key Employment Agreements;

 

(g)                        the Seller shall deliver to the Notary powers of
attorney duly executed on behalf

 

15

--------------------------------------------------------------------------------


 

Seller and the Company, respectively, and the Purchaser shall deliver to the
Notary a power of attorney duly executed on behalf of the Purchaser, authorising
its representative to attend to and to execute the Deed of Transfer; and

 

(h)                       the Seller shall deliver to the Purchaser the written
approval of Unilever Nederland B.V., Red Bull Nederland B.V. and InBev Nederland
N.V. pursuant to which they waive their right to terminate the relevant
sponsorship agreement as a result of the change of control in relation to the
Company;

 

At Completion:

 

(i)                           the Shares shall be transferred by the Seller to
the Purchaser by means of the execution of the Deed of Transfer;

 

(j)                          the Seller and the Parent shall enter into the
Lock-Up Agreement; and

 

(k)                       the Parent shall issue the Consideration Shares to the
Seller and shall deliver to the Seller one or more stock certificates
representing the Consideration Shares. The Purchaser shall deliver to the Seller
a copy of the instruction of the Parent to its agent to issue the Consideration
Shares and a copy of the issuance of the Consideration Shares, accompanied with
the confirmation of the agent of the Parent that the original deeds of issue
will be immediately submitted by registered mail;

 

Immediately following Completion:

 

(l)                           the Notary shall hold the Cash Consideration
Payment for and on behalf of the Seller and shall transfer the Cash
Consideration Payment to the Seller’s Account in accordance with the
instructions of the Seller; and

 

(m)                   the Purchaser shall pass the written shareholders’
resolutions of the Company appointing Mr D.C.P. Stutterheim and Mr R. Rosenstein
to the management board of the Company with effect as of immediately after
Completion.

 

7.3.2                              Payment of the Advance Payment in accordance
with Clause 3.2 and the Cash Consideration Payment in accordance with Clause 7.2
and issuance of the Consideration Shares in accordance with Clause
7.3.1(k) shall discharge the Purchaser in respect of the payment of the Base
Purchase Price.

 

7.4                                        Best efforts to consummate Completion

 

Each Party shall use its best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary or advisable to
consummate the Completion as soon as practicable.

 

7.5                                        Awareness of satisfaction or
threatening non-satisfaction

 

Each Party shall notify the other Party immediately upon becoming aware of the
satisfaction of an action referred to in Clause 7.3 or upon becoming aware that
an

 

16

--------------------------------------------------------------------------------


 

action as referred to in Clause 7.3 will or may not be satisfied (providing
appropriate details and clarification to the other Party as to the reason why
the relevant action will or may not be satisfied).

 

7.6                                        Failure to consummate Completion by
the Seller

 

If the obligations of the Seller under Clause 7.3 are not complied with and such
failure to comply is not remedied within three (3) Business Days after having
been notified by the Purchaser, the Purchaser may in its sole discretion
terminate this Agreement.

 

8                                                  WARRANTIES

 

8.1                                        Seller’s Warranties

 

The Seller hereby represents and warrants to the Purchaser that, except as
Disclosed in the Disclosed Information:

 

(a)                       each of the warranties included in Annex 8.1 (the
Seller’s Warranties) paragraph 1 (General), 2 (The Company), 4 (Shares), 5
(Leakage), 6 (Conduct of business), 11 (Taxes) and 21 (Full disclosure) is true
and accurate on the date of this Agreement and on the Completion Date, unless
specifically stated otherwise in Annex 8.1; and

 

(b)                       each of the other warranties included in Annex 8.1 is
true and accurate on the date of this Agreement.

 

8.2                                        No implied Warranties

 

The Purchaser acknowledges and agrees that the Seller makes no representation or
warranty as to the accuracy of any forecasts, estimates, projections, statements
of intent or statements of opinion however provided to the Purchaser or any of
its advisors. The Purchaser acknowledges that no representations or warranties,
express or implied, have been given or are given other than the Seller’s
Warranties.

 

8.3                                        Seller’s knowledge

 

Any statement in this Agreement which refers to the knowledge, information,
belief or awareness of the Seller - including the expressions ‘to the Seller’s
best knowledge’ and ‘known to the Seller’s and/or any similar expression - shall
be deemed to comprise such knowledge, information, belief, awareness or
knowledge that the Seller and/or the board of managing directors (bestuur) of
the Seller actually (feitelijk) have, or are deemed to have after having made
due and careful inquiries with the Key Employees.

 

8.4                                        Each Seller’s Warranty separate

 

Each of the Seller’s Warranties shall be construed as a separate warranty and
shall not be limited or restricted, whether expressly or by reference to or
inference from the terms of any other Seller’s Warranties or by any other
provision of this Agreement and where a fact or circumstance would entitle the
Purchaser to make a claim in respect of

 

17

--------------------------------------------------------------------------------


 

more than one Seller’s Warranty or both a Seller’s Warranty and an indemnity set
out in Clause 11 or Clause 12, it shall be the sole discretion of the Purchaser
to determine the provisions under which it makes a claim.

 

8.5                                        No knowledge of Purchaser

 

Purchaser hereby warrants to the Seller, on the basis of its review of the
Disclosed Information, that on the date of this Agreement, it has no knowledge
of any Warranty Breach.

 

8.6                                        Notification of Warranty Breach

 

The Seller shall forthwith after becoming aware of a breach of any of the
Seller’s Warranties (a Warranty Breach) or of any event or circumstance that may
to the knowledge of the Seller reasonably be expected to result in a Warranty
Breach, inform the Purchaser in writing thereof, setting forth all relevant
details in respect of such Warranty Breach.

 

8.7                                        Purchaser’s Warranties

 

The Purchaser hereby warrants to the Seller that each of the statements included
in Annex 8.7 is true and accurate on the date of this Agreement and on the
Completion Date (the Purchaser’s and Parent’s Warranties).

 

9                                                  BREACH

 

9.1                                        Breach by the Seller

 

Subject to the provisions of Clause 10, in the event of a Warranty Breach, the
Seller shall be liable and shall compensate the Purchaser or, at the request of
the Purchaser, the Company for the Damages suffered (or to be suffered) by the
Purchaser and/or any of its Affiliates (inclusive the Company after Completion)
resulting from such Warranty Breach. The right of the Purchaser (and the
Company) to compensation for Damages shall be without prejudice to any other
right of the Purchaser, including the right to demand specific performance
(whereby it shall be the sole discretion of the Purchaser to seek compensation
for Damages, specific performance or both).

 

9.2                                        Notification of claims

 

The Purchaser shall as soon as reasonable possible after being notified or
becoming aware of any fact, circumstance or event which has led or may lead to a
Warranty Breach, inform the Seller thereof in writing stating, to the extent
reasonably possible, the facts, circumstances or events that have led or may
lead to a Warranty Breach and a reasonable estimate of the Damages suffered or
reasonably expected to be suffered. If for whatever reason, the Purchaser does
not timely notify the Seller, no claim for Damages in respect of such Warranty
Breach shall be taken into account to the extent that such Warranty Breach could
have been mitigated and not timely notifying the Seller thereof causes damages
to the Seller or limits the Seller’s possibilities to mitigate or limit its
damages. Such a notification given within such

 

18

--------------------------------------------------------------------------------


 

period shall be considered a notification within the meaning of article
7:23(1) DCC.

 

9.3                                        Third party claims

 

9.3.1                              Subject to Clause 13.1, the Purchaser or the
Company shall give written notice to the Seller of claims of any third party
resulting in or relating to a Warranty Breach as soon as possible after becoming
aware thereof. The Parties shall consult with each other on the course of action
to be taken in respect of such claim. The Purchaser shall procure that the
Company shall take the action (or refrain from taking action) so agreed between
the Parties. If the Parties do not agree on the course of action to be taken,
the Purchaser shall, at its sole discretion, be entitled to take, or procure
that the Company takes, any action necessary to defend the third party claim,
and to avoid, dispute, defend, appeal, compromise or settle the claim in any
manner that the Purchaser deems appropriate and shall assume any liability (if
any) arising in connection therewith. The Purchaser shall be obliged to comply
with its statutory obligations to limit the Damages as much as possible.

 

9.3.2                              The Parties will cooperate with each other in
dealing with any third party claim (not being a Tax Claim) and will allow each
other access to all relevant books and records during normal business hours and
at the place where the same are normally kept, with full right to make copies
thereof or take extracts there from. Such books and records shall be subject to
a duty of confidentiality except for disclosure necessary for resolving such
third party claim or otherwise required by Applicable Laws or stock exchange
rules.

 

9.4                                        Claim related documents

 

The Parties shall maintain and shall procure that each of its Affiliates shall
maintain, post Completion, in good order all relevant documents, data and
information relating to (i) any Warranty Breach or possible Warranty Breach, and
(ii) any of the indemnities set out in Clause 11 and 12.

 

10                                           LIMITATION OF LIABILITY

 

10.1                                 Maximum liability

 

Subject to Clause 10.2 and except as provided for in Clause 10.3, the maximum
aggregate liability of the Seller in respect of any and all Warranty Breaches
shall not exceed an amount equal to EUR 3,000,000 (in words: three million
euro).

 

10.2                                Minimum (aggregate) claims

 

Subject to Clause 10.3 the Seller shall not be liable in respect of a Warranty
Breach:

 

(a)                       unless the amount of Damages with respect to any
single claim or series of related claims exceeds EUR 50,000 (in words: fifty
thousand euro); and

 

(b)                       unless the aggregate amount of Damages with respect to
all claims payable as referred to in paragraph (a) above exceeds EUR 250,000 (in
words: two hundred and fifty thousand euro), in which case the full amount shall
be payable

 

19

--------------------------------------------------------------------------------


 

and not merely the excess.

 

10.3                                 No limitation of Seller’s liability

 

10.3.1                       The Parties agree that the limitations set out in
Clauses 10.1 and 10.2 shall not apply in respect of claims resulting from, in
connection with or attributable to:

 

(a)                       a Warranty Breach in respect of paragraph 5 (Leakage);

 

(b)                       a Warranty Breach in respect of paragraph 6 (Conduct
of business) contained in Annex 8.1, provided, however, that the overall
liability of the Seller under this paragraph shall in no event exceed fifty per
cent. (50%) of the Purchase Price;

 

(c)                        a Warranty Breach in respect of paragraph 1
(General), paragraph 2 (The Company), paragraph 4 (Shares) contained in Annex
8.1, provided, however, that the overall liability of the Seller under these
paragraphs shall in no event exceed hundred per cent. (100%) of the Purchase
Price;

 

(d)                       a Warranty Breach in respect of paragraph 11 (Taxes)
contained in Annex 8.1 or an indemnity under Clause 12, provided, however, that
the overall liability of the Seller under this paragraph shall in no event
exceed hundred per cent. (100%) of the Purchase Price;

 

(e)                        an indemnity under Clause 11 provided, however, that
the overall liability of the Seller under an indemnity under Clause 11 shall in
no event exceed an amount equal to seventy-five per cent. (75%) of the Purchase
Price; and

 

(f)                         fraudulent conduct of the Seller or any of its
Representatives.

 

10.3.2                       Subject to the provisions of Clause 10.3.1, the
maximum aggregate liability of the Seller in respect of any and all Seller’s
Breaches shall not exceed an amount equal to hundred per cent. (100%) of the
Purchase Price.

 

10.4                                 Time limitation

 

The liability of the Seller in respect of a Warranty Breach shall continue
until:

 

(a)                       the fifth (5th) anniversary of the Completion Date
with respect to the Seller’s Warranties in paragraph 1 (General), paragraph 2
(The Company) and paragraph 4 (Shares) contained in Annex 8.1;

 

(b)                       the date that is thirty (30) Business Days after the
last day on which a Tax Authority can claim the underlying Tax from the Company
with respect to the Seller’s Warranties in paragraph 11 (Taxes) contained in
Annex 8.1; and

 

(c)                        eighteen (18) months as of the date of signing this
Agreement with respect to all other claims for a Warranty Breach.

 

The above shall apply instead of section 7:23(2) of the DCC.

 

20

--------------------------------------------------------------------------------


 

10.5                                 Reduction of liability

 

10.5.1                       In calculating the liability of the Seller in
respect of any Warranty Breach and/or the Tax Indemnity as set out in Clause 12,
such liability shall be reduced by the economic benefits relating to that claim,
if any, including:

 

(a)                       any amount recovered from any third parties including
insurers in respect of such claim or the event or circumstance giving rise to
such claim;

 

(b)                       the amount of any provision in the Estimated Balance
Sheet specifically allocated to the event or circumstance giving rise to the
claim; or

 

(c)                        any amount of Tax saving, refund and/or benefit
actually (to be) enjoyed or received by the Purchaser and/or the Company related
to the event or circumstance giving rise to such claim.

 

10.5.2                       The Seller shall not be liable in respect of a
Seller’s Warranty Breach to the extent it relates to a change in the Accounting
Principles of the Purchaser, the Parent or an Affiliate of the Parent after the
Completion Date, unless such change has been enacted to comply with the
Accounting Principles, in the event the Company did not fully comply with the
Accounting Principles at the Completion Date.

 

10.5.3                       If in respect of any fact, circumstance or event
which would otherwise give rise to a Seller’s Breach, the Purchaser or the
Company is entitled to seek recourse against any third party, the Seller and the
Purchaser agree that the Company shall, to the extent commercially viable, seek
recourse against such third party. If the Company decides to seek recourse in
accordance with the provisions of the previous sentence, the Seller and the
Purchaser agree that the Company shall use commercially reasonable efforts to
pursue such recourse to the extent that it remains commercially viable to do
so.  The amount of money recovered from such third party by the Purchaser (net
of taxation and less any reasonable out of pocket costs of recovery) shall be
applied to reduce pro rata parte or extinguish the claim for such Seller
Breach.  If an amount has already been paid by the Seller in respect of such
Seller’s Breach, the provisions of Clause 10.5.4 shall apply.

 

10.5.4                       Where the Seller is liable in respect of the
Seller’s Breach and elects to make payment to the Purchaser and the Purchaser or
the Company has a right of reimbursement (in whole or in part) against any
person in respect of the same loss or damage that has been compensated by the
Seller, to the extent the Seller is not subrogated in the rights of the
Purchaser or the Company by operation of law, the Purchaser shall or shall
procure that the Company shall assign and transfer to that Seller the benefit of
that right for no further consideration. Where a third party’s consent to such
assignment is required, the Purchaser shall use all reasonable efforts to obtain
such consent. The Purchaser hereby agrees that if it or the Company receives a
payment from a third party (a Recovery Amount) that represents the same loss or
damage in respect of which the Seller had already paid an amount of Damages to
the Purchaser, the Purchaser will as soon as reasonably possible transfer or
procure transfer into the Seller’s Account an amount equal to the lesser of the
Recovery Amount (net of taxation and less any reasonable out of pocket costs of
recovery) and the sum paid by the Seller in relation to such Seller’s Breach.

 

21

--------------------------------------------------------------------------------


 

11                                           SPECIFIC INDEMNITIES

 

11.1                                 Subject to Clause 10.1, the Seller shall,
on a euro-for-euro basis, indemnify (vrijwaren) and hold harmless the Purchaser,
or at the direction of the Purchaser, the Affiliates of the Purchaser (which
includes the Company after Completion - the Purchaser and its Affiliates
including the Company after Completion herein collectively also referred to as
the Purchaser Indemnified Parties) from, and shall compensate the Purchaser and
the Purchaser Indemnified Parties for, any damages, losses, costs and expenses
of whatever nature (including court costs and advisor’s fees) incurred by any of
the Purchaser Indemnified Parties as a result of, in connection with or
attributable to:

 

(a)                       any claim in connection with or as a result of the
Company prior to Completion having sold more tickets to the public than allowed
pursuant to the Venue Agreements;

 

(b)                       any and all costs and/or claims (both from a civil law
and a tax perspective) either arising prior to Completion or post Completion in
connection with or as a result of the Company making use of the services of any
self-employed services providers (ZZP-ers/opdrachtnemers) prior to Completion;

 

(c)                        any and all claims of Employees regarding benefits
under the Sickness Benefits Act and Labour Capacity Act; and

 

(d)                       any claim in connection with or as a result of a
mandatory participation in the pension scheme of an industry wide pension fund
by the Company.

 

11.2                                 None of the limitations of liability of the
Seller (whether in amount, in terms of claim period or by way of reduction of
liability) as set out in Clause 10, except for Clause 10.3.1(e), shall apply to
liability of the Seller pursuant to the indemnities set out in Clauses 11 and
12, and shall, for the avoidance of doubt, not be limited to Damages only.

 

12                                           TAX INDEMNITY

 

12.1                                 Tax Indemnity

 

Subject to Clause 10.3.1(d), The Seller shall be responsible for, shall pay or
cause to be paid, and shall, on a euro-for-euro basis, indemnify (vrijwaren) and
hold harmless the Purchaser Indemnified Parties and their respective directors,
officers, employees from, and shall compensate the Purchaser Indemnified Parties
for, and will pay to the Purchaser Indemnified Parties, the amount of any Tax
Liability of the Company (or any of their predecessors) relating to:

 

(a)                       the period between Effective Date and Completion Date
if and to the extent the Tax Liability is incurred outside the ordinary course
of business of the Company;

 

(b)                       the period up to the Effective Date;

 

(c)                        any Event occurring on or prior to the Effective
Date;

 

22

--------------------------------------------------------------------------------


 

(d)                       any Event occurring between Effective Date and
Completion Date if and to the extent such Event occurs outside the ordinary
course of business of the Company;

 

(e)                        any costs or expenses, including but not limited to
(reasonable) advisor’s fees, incurred by the Purchaser or the Company in
connection with:

 

(i)                          any Tax Liability relating to the period up to the
Effective Date (or, as the case may be, to the Completion Date if and to the
extent the Tax Liability is incurred outside the ordinary course of business of
the Company) or any Event occurring on or prior to the Effective Date (or, as
the case may be, the Completion Date, if and to the extent such Event occurs
outside the ordinary course of business of the Company); or

 

(ii)                       any action taken in avoiding, resisting or settling
any such Tax Liability or taking any action under this Agreement;

 

(f)                         the consolidated, combined or unitary group of which
the Company (or any of their predecessors) is or was a member on or prior to
Completion, including, for the avoidance of doubt: (i) any claims under the 1990
Dutch Tax Collection Act (Invorderingswet 1990), and (ii) other liabilities that
would not have arisen but for the relationship of the Company with the Seller’s
Group, on or at any time prior to Completion;

 

(g)                        any correction imposed by any Tax Authority to the
transfer prices reported by the Company;

 

(h)                       any and all Taxes due on the basis of section 34
(recipients’ liability) and section 35 (chain liability) of the Dutch Collection
Act 1990 (Invorderingswet 1990) including any other levies, duties and other
costs, which the Purchaser is obliged to pay to any Governmental Entity.

 

(i)                           all and any claims made by the collector of direct
Taxes and indirect Taxes in the context of the chain and recipients’ liability,
as well as any recovery claims based on such liabilities by subcontractors
charged with (part of) the work; and

 

(j)                          all and any claims related to the Foreign Nationals
(Employment) Act (Wet arbeid vreemdelingen) and the Dutch Placement of Personnel
by Intermediaries Act (Wet allocatie arbeidskrachten door intermediairs),

 

(a payment due by the Seller pursuant to this paragraph, a Tax Indemnity
Payment).

 

12.2                                 Exclusions

 

A Tax Indemnity Payment shall not be considered due if and to the extent a
provision for the Tax Liability giving rise to the Tax Indemnity Payment was
included in the Estimated Balance Sheet.

 

23

--------------------------------------------------------------------------------


 

12.3                                 No limitation for rights against other
persons

 

The liability of the Seller to make any payment pursuant to this Clause 12 shall
not be affected by any right the Purchaser or the Company may have against any
other person.

 

13                                           PROCEDURES FOR TAX CLAIMS

 

13.1                                 Notification

 

The Parties shall forthwith after becoming aware of a Tax Claim or of any event
that could lead to a Tax Claim inform the Purchaser or the Seller, as the case
may be, thereof in writing, setting forth any and all relevant details in
respect of such Tax Claim or such event. Such a notification given within such
period shall be considered a notification within the meaning of section
7:23(1) of the DCC. As soon as possible following the date of that notification
the Parties shall consult each other on the course of action to be taken.

 

13.2                                 Conditions for Seller’s co-ordination

 

The Parties may agree that the Seller shall co-ordinate all communication with
the applicable Tax Authority under the following conditions:

 

(a)                       the Seller shall keep the Purchaser informed of all
developments and events relating to a Tax Claim;

 

(b)                       the Seller shall prepare and file the requisite
notifications and/or other documents (the Tax Documents) in co-operation with
the Purchaser and the Company, excluding regular and periodic wage taxes and VAT
filings related to the period prior to Completion, which shall be done by the
Seller without notification and/or co-operation;

 

(c)                        the Seller shall procure that such Tax Documents
shall be completed and correct in all respects and, in any case, the Seller
shall not take any positions in the Tax Documents that could have an adverse
effect on Tax position of the Purchaser and/or the Company;

 

(d)                       before making any filings of Tax Documents with any
Tax Authority, a draft of the relevant requisite Tax Document shall be submitted
by the Seller to the Purchaser (or such advisers as it shall nominate) at least
fifteen (15) Business Days before its intended filing or submission;

 

(e)                        the Purchaser and its advisers shall in addition
hereto be given access to all information necessary to determine its accuracy;

 

(f)                         if, within ten (10) Business Days of receiving any
such draft, the Purchaser makes any comments, corrections or additions in
respect of the draft Tax Document to the Seller those comments, corrections and
additions shall, to the extent that they are reasonable, be reflected in the
relevant Tax Document before filing hereof;

 

(g)                        despite the fact that the Seller co-ordinates
communications with the Tax

 

24

--------------------------------------------------------------------------------


 

Authority, the Purchaser shall always be entitled, but not obliged, to
participate in any proceedings, meetings or other communications that may have
impact on the Tax Claim; and

 

(h)                       the Seller shall not take positions which could have a
negative effect on the pre-Completion Tax position of the Purchaser or the
Company and shall not settle or otherwise compromise any Tax Claim relating to a
pre-Completion period with respect to the Company without first obtaining the
written consent of the Purchaser.

 

13.3                                 Seller to co-ordinate

 

If the Parties do not agree on the course of action to be taken in relation to a
Tax Claim, the Seller shall, at its sole discretion, be entitled to take, or
procure the Company to take, any action necessary to defend the Tax Claim, and
to avoid, dispute, deny, defend, resist, appeal, compromise, contest or settle
the claim in any manner that the Seller deems appropriate. The Seller shall use
reasonable endeavours to strike a fair balance between the interests of the
Seller in keeping the Tax Claim as low as possible and the interests of the
Company to maintain good business relations with any Tax Authority.

 

13.4                                 Co-operation

 

The Parties will co-operate with each other in dealing with any Tax Claim and
will allow each other access to all relevant books and records during normal
business hours and at the place where the same are normally kept, with full
right to make copies thereof or take extracts therefrom. Such books and records
shall be subject to a duty of confidentiality except for disclosure necessary
for resolving such Tax Claim or otherwise required by Applicable Laws or stock
exchange rules.

 

13.5                                 Tax Audit

 

The above Clause 13.1 through 13.4 relating to a Tax Claim shall apply mutatis
mutandis to any Tax Audit.

 

14                                           PERSONAL LIABILITY VEENBOER

 

Veenboer agrees that he will be personally liable for the due and punctual
performance of Seller’s obligations under this Agreement by way of separate and
independent own obligation, and therefore not by way of surety (borgtocht), with
respect to any and all claims that the Purchaser and the Company may have
against the Seller in connection with or resulting from this Agreement, provided
however that the liability of Veenboer shall never exceed an amount equal to the
Purchase Price. Such liability of Veenboer resulting from this Clause 14 will
only arise after the Seller has failed to perform its respective obligation
under this Agreement. Veenboer waives any exceptions and defences afforded to
sureties (borgen) pursuant to Dutch law.

 

25

--------------------------------------------------------------------------------


 

15                                          POST COMPLETION COVENANTS

 

15.1                                 Non-financial covenants

 

The Purchaser and the Parent hereby undertake towards both the Seller and the
Company that they shall use best efforts to procure that:

 

(a)                       all events and festivals planned and/or booked by the
Company up to 31 December 2014 shall continue to take place as planned;

 

(b)                       the name and website of “Awakenings” festival shall
continue to exist for a period of five (5) years as from the Completion Date and
the “Awakenings” brand will be mentioned second from above on the Parent’s
website in the section “Our Companies” (after “ID&T”);

 

(c)                       Veenboer and the Key Employees shall each remain an
employee of the Company for at least five (5) years as of Completion and each of
the Key Employment Agreements will provide for an increase in salary as from 1
January 2015, unless one or more of such Key Employments Agreement is
terminated  in accordance with the terms and conditions thereof;

 

(d)                       the Key Employees shall keep their current
professional contact details for a period of five (5) years from the Completion
Date or, if a Key Employment Agreement is terminated prior to such five (5) year
period, such a shorter period; and

 

(e)                        Veenboer shall, until the earlier of:

 

(i)                          the fifth anniversary of the Completion Date; and

 

(ii)                       the date upon which Veenboer is no longer employed
with the Company,

 

be in charge of and responsible for all events and/or bookings related to techno
music in the Netherlands which are organized by the Parent and/or its
Affiliates.  The responsibilities of Veenboer regarding new events and
initiatives by the Parent and/or its Affiliates will be considered during this
period on a case-by-case basis.

 

15.2                                 Covenants concerning consistency of
business

 

15.2.1                       The Purchaser and the Parent agree that, up to and
including the date on which the Purchaser Adjustment as set out in Clause 3.3.15
(if any) has been paid to the Seller:

 

(a)         the Seller shall constitute, together with two (2) individuals
designated by the Purchaser (being Mr D.C.P. Stutterheim and Mr R. Rosenstein)
the entire management board of the Company;

 

(b)                      the Seller shall be enabled to manage the Company in
the ordinary course of business and consistent with past practice, it being
understood that the Seller shall be granted a power of attorney to the effect
that the Seller will be authorized to bind the Company for any legal acts not
exceeding an amount of EUR 50,000; and

 

(c)                       the Accounting Principles of the Company will not be
amended.

 

26

--------------------------------------------------------------------------------


 

15.3                                 No compete and non-solicitation

 

15.3.1                       Each of the Seller and Veenboer hereby undertakes
towards both the Purchaser and the Company that it shall not, or allow any of
its Affiliates, without the prior written consent of the Purchaser:

 

(a)                       for a period of three (3) years from the Completion
Date in any capacity or in any way whatsoever in any jurisdiction in which the
Company conduct business on the Completion Date, either directly or indirectly
be engaged in or concerned with, or approach any person with a view to being
engaged in or concerned with, the conduct of any business similar to or
competing with Business;

 

(b)                       for a period of three (3) years from the Completion
Date persuade or cause, or attempt to persuade any Employee or any distributor
or commercial agent of the Company to terminate his relationship with any of the
Company, or employ or engage any such person within one (1) year of the
effective termination of his relationship with the Company, or take any action
that may result in the impairment of the relationship between such employee or
distributor or commercial agent and the Company; and

 

(c)                        for a period of three (3) years from the Completion
Date persuade or cause or attempt to persuade any customer, supplier or person
otherwise doing business with the Company to terminate his relationship with the
Company or take any action that may result in the impairment of such
relationship or assist or cause or attempt to assist any competitor of the
Company in the conduct of any business referred to in Clause 15.3.1(a).

 

15.3.2                       Each of the Seller and Veenboer, as the case may
be, will forfeit to the Purchaser or, at the Purchaser’s direction, to the
Company, a penalty in the amount of EUR 100,000 (in words: one hundred thousand
euro) for each breach of any of its respective obligations under Clause 15.3.1
and, furthermore, a penalty in the amount of EUR 10,000 (in words: ten thousand
euro) for every day that such breach persists, commencing on the first day of
the applicable breach. Penalties under this Clause 15.3.2 shall be forfeited
automatically without any notice of the applicable breach being required and
shall be forfeited in addition to and without prejudice to any other rights the
Purchaser or the Company may have, including but not limited to the right to
claim Damages in excess of the stated penalties or the right to claim specific
performance (nakoming).

 

15.4                                 Further assurances

 

15.4.1                       Prior to, on or after Completion each Party shall,
at its own cost and expense, execute and do (or procure to be executed and done
by any other Party within the power of influence of the relevant Party) all such
deeds, documents, acts and things as the other Party may from time to time
reasonably require in order to give full effect to this Agreement.

 

15.4.2                       The Seller shall provide all cooperation reasonably
requested by the Parent in connection with the Parent reporting the Transaction
subject to this Agreement in

 

27

--------------------------------------------------------------------------------


 

accordance with Applicable Laws.

 

15.4.3                       Each Party agrees that such party will not make any
verbal or written statements that disparage, defame, malign or harm the
business, professional or personal reputation of any other party, including,
without limitation, the members, directors, officers, and employees of the
Parent.

 

16                                           CONFIDENTIALITY

 

16.1                                 Subject to Clause 16.2, the Parties
(i) shall treat as strictly confidential all non-public information whether in
writing, oral or otherwise received or obtained in respect of the subject matter
of this Agreement and all transactions contemplated hereby and (ii) shall not,
and shall not permit their Affiliates to, make any announcement or circular in
respect of the subject matter of this Agreement and all transactions
contemplated hereby, without the prior written consent of the other Party not to
be unreasonably withheld.

 

16.2                                 Clause 16.1 shall not prohibit disclosure
or use of any information if and to the extent:

 

(a)                       the disclosure or use is required by Applicable Laws
or any recognized stock exchange on which the shares of any Party are listed;

 

(b)                       the disclosure or use is required for the purpose of
any legal proceedings arising out of this Agreement or any other agreement
entered into under or pursuant to this Agreement or the disclosure is made to a
Tax Authority in connection with the Tax affairs of the disclosing Party;

 

(c)                        the disclosure is made to professional advisors of
any Party on terms that such professional advisors undertake to comply with the
provisions of Clause 16.1 in respect of such information as if they were a party
to this Agreement; or

 

(d)                       the other Party has given prior written approval to
the disclosure or use,

 

provided that prior to disclosure or use of any information pursuant to Clause
16.2(a) and 16.2(b) the Party concerned promptly notifies the other Party of
such requirement with a view to providing the other Party with the opportunity
to contest such disclosure or use or otherwise to agree the timing and content
of such disclosure or use.

 

16.3                                 The Seller acknowledges that it is in
possession of confidential information concerning the business of the Parent.
Except as otherwise required by Applicable Laws, the Seller, shall, and shall
cause its respective Affiliates and Representatives to, (i) treat confidentially
and not disclose all or any portion of such confidential information, or
(ii) not use such confidential information for the benefit of themselves or any
other person. The Seller acknowledges and agrees that such confidential
information is proprietary and confidential in nature and part of the business
of the Parent. If the Seller, or any of its respective Affiliates or
Representatives is requested or required to disclose (after such Seller has used
its commercially reasonable efforts to avoid such disclosure and after promptly
advising and consulting with the Parent about the

 

28

--------------------------------------------------------------------------------


 

Seller’s intention to make, and the proposed contents of, such disclosure) any
of the confidential information (whether by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process by a
Governmental Authority), the Seller, shall, or shall cause its respective
Affiliates or Representatives to, provide the Parent with prompt written notice
of such request so that the Parent may, at its own expense, seek an appropriate
protective order or other appropriate remedy. At any time that such protective
order or remedy has not been obtained, the Seller or its respective Affiliate or
Representative may disclose only that portion of the confidential information
which such person is legally required to disclose or of which disclosure is
required to avoid sanction for contempt or any similar sanction, and the Seller
shall exercise its reasonable efforts to obtain assurance that confidential
treatment will be accorded to such confidential information so disclosed. The
Seller further agrees that, from and after the Completion Date, the Seller and
its respective Affiliates and Representatives, upon the reasonable request of
the Parent, promptly will deliver to the Parent all documents, or other tangible
embodiments in its possession, constituting confidential information or other
information with respect to the business of the Parent.

 

17                                           ACKNOWLEDGEMENT IN RELATION TO THE
TOTAL CONSIDERATION SHARES

 

17.1                                 The Seller understands that both the
Consideration Shares and the Additional Consideration Shares (together the Total
Consideration Shares) have not been registered under the Securities Act of 1933,
as amended (the Securities Act), on the grounds that the sale thereof pursuant
to this Agreement is exempt pursuant to Section 4(a)(2) of the Securities Act
and/or Regulation S, and the applicable state securities laws (the State Laws)
and that the reliance of the Parent on such exemption is predicated in part on
the representations, warranties, covenants and acknowledgments in this Clause
17.

 

17.2                                 The Seller (i) acknowledges that the Total
Consideration Shares have not been registered under the Securities Act and the
State Laws, and that the Total Consideration Shares must be held indefinitely by
it unless it is subsequently registered under the Securities Act and the State
Laws or an exemption from registration is available; (ii) is aware that any
routine sales of the Total Consideration Shares made under Rule 144 of the
Securities Act may be made only in limited amounts and in accordance with the
terms and conditions of that Rule and that in such cases where Rule 144 is not
applicable, compliance with some other registration exemption will be required;
and (iii) is aware that Rule 144 is not presently available for use by the
Parent for the offering of the Total Consideration Shares.

 

17.3                                 The Seller is an accredited investor as
such term is defined in Rule 501(a) of Regulation D under the Securities Act.

 

17.4                                 The Seller can bear the economic risk of
the investment, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment
in the Total Consideration Shares. The Seller has been afforded the opportunity
to obtain information necessary to verify the accuracy of any representations or
information and has had all of its inquiries to the Parent answered

 

29

--------------------------------------------------------------------------------


 

in full, and has been furnished all requested materials relating to the Parent,
the offering of the Total Consideration Shares.

 

17.5                                 The Total Consideration Shares shall not be
transferable, as set out in the Lock-Up Agreement, except upon the conditions
specified in this Clause 17, which conditions are intended to insure compliance
with the provisions of the Securities Act in respect of the transfer of the
Total Consideration Shares. The Seller will not transfer any of the Total
Consideration Shares in violation of the provisions of any applicable U.S.
federal or state or other Applicable Laws regarding securities.

 

The Seller acknowledges that the Total Consideration Shares are “restricted
securities” (as such term is defined in Rule 144 under the Securities Act) and
must be held indefinitely unless subsequently registered under the Securities
Act or an exemption from such registration is available. The Parent agrees to
make reasonable efforts to cooperate with the Seller in order to ensure
transferability of the Total Consideration Shares in accordance with the Lock-Up
Agreement and the provisions of the Securities Act.

 

17.6                                 The Seller acquires the Total Consideration
Shares for investment purposes only, for its own account, and not with a view
to, or for resale in connection with, any distribution thereof within the
meaning of the Securities Act.

 

17.7                                 The offer of the Total Consideration Shares
to the Seller is not made by any public or general means or pursuant to any
public or general solicitation.

 

17.8                                 The Seller:

 

(a)                       is not a “U.S. Person” (as defined in Regulation S,
promulgated under the Securities Act), was not formed under the Laws of any
United States jurisdiction, and was not formed for the purpose of investing in
securities not registered under the Securities Act;

 

(b)                       does not acquire the Total Consideration Shares for
the account or on behalf of any U.S. Person;

 

(c)                        was outside the United States at the time the offer
to purchase the Total Consideration Shares was received and as of the date
hereof;

 

(d)                       does not acquire the Total Consideration Shares for
the purpose of sale or distribution in the United States in a manner that does
not comply with the requirements of Regulation S;

 

(e)                        acknowledges that the Total Consideration Shares bear
a restrictive legend to this effect that the Parent might, in order to approve
removal of the restrictive legend from certificates evidencing the Total
Consideration Shares, require from the Seller (i) certain written
representations to indicate that a sale of the Total Consideration Shares was
made in a transaction that complies with the provisions of Regulation S,
pursuant to a registration of the Total Consideration Shares under the
Securities Act, or pursuant to an exemption from the registration requirements
of the Securities Act and (ii) a legal opinion that

 

30

--------------------------------------------------------------------------------


 

removal of the legend is appropriate;

 

(f)                         acknowledges that the Total Consideration Shares are
not permitted to be offered or sold within the United States or to, or for the
account or benefit of, U.S. Persons except in accordance with Regulation S or
pursuant to an exemption from the registration requirements of the Securities
Act;

 

(g)                        has not made any pre-arrangement to transfer any of
the Total Consideration Shares to a U.S. Person or to return any of the Total
Consideration Shares to the United States securities markets (which includes
short sales and hedging transactions in the United States within the periods
restricted under Regulation S) and does not acquire the Total Consideration
Shares as part of any plan or scheme to evade the registration requirements of
the Securities Act;

 

(h)                       has not engaged in any “directed selling efforts” (as
defined in Regulation S) in the United States regarding any of the Total
Consideration Shares and has not engaged in any act intended to or that
reasonably might have the effect of preconditioning the United States market for
the resale of any of the Total Consideration Shares;

 

(i)                           is not a “distributor” (as defined in Regulation
S) and is not an officer, director, or “affiliate” (as that term is defined in
Rule 405 under the Securities Act) of any of the Parent or an “underwriter” or
“dealer” (as such terms are defined in the federal securities Laws of the United
States); and

 

(j)                          does not have a short position in, or other hedged
position with respect to, any of the Total Consideration Shares or any other
securities in the Parent.

 

17.9                                 At the time that the Seller acquires the
Total Consideration Shares, the Seller is entitled to acquire the Total
Consideration Shares under the Applicable Laws of all relevant jurisdictions
that apply to the Seller and has fully observed such Applicable Laws and
complied with all necessary formalities.

 

17.10                          The Seller shall hold the Total Consideration
Shares, free and clear of all Encumbrances.

 

18                                           TERMINATION

 

18.1                                 This Agreement may be terminated prior to
Completion and the Transaction may be abandoned by Notice given by the
Purchaser:

 

(i)                          in accordance with Clause 7.6; or

 

(ii)                       if the Transaction shall have been permanently
restrained or prohibited by a competent Governmental Entity.

 

In the event of termination of this Agreement by the Purchaser as a result of
Clause 18.1(i) the Seller shall pay the Purchaser a break-up fee equal to an
amount of the Advance Payment. The break-up fee as referred to above are the
only damages that are due by the Seller in such event and the Purchaser hereby
waives its right to claim

 

31

--------------------------------------------------------------------------------


 

damages in excess of the amount of the break-up fee.

 

18.2                                 This Agreement may be terminated prior to
Completion and the Transaction may be abandoned by Notice given by the Seller if
the Transaction shall have been permanently restrained or prohibited by a
competent Governmental Entity.

 

In the event of termination of this Agreement by the Seller as a result of this
Clause 18.2 the Purchaser shall pay the Seller a break-up fee equal to an amount
of the Advance Payment which break-up fee shall be set off against the Advance
Payment. The break-up fee as referred to above are the only damages that are due
by the Purchaser in such event and the Seller hereby waives its right to claim
damages in excess of the amount of the break-up fee.

 

18.3                                 In the event of the termination of this
Agreement and the abandonment of the Transaction pursuant to this Clause 18:

 

(a)                       all filings, applications and other submissions made
pursuant to this Agreement shall, at the discretion of the Party that has made
such filing, application or submission, and to the extent practicable, be
withdrawn from the Governmental Entity to which it was made; and

 

(b)                       none of the Parties or their respective employees,
Affiliates, or Representatives shall in any respect retain a residual liability
towards any of the other Parties, except (i) to the extent that the termination
is the result of a breach of this Agreement or the fraudulent or wilful
misconduct or gross negligence of a Party, any of its Affiliates, employees or
Representatives or (ii) in the event of termination by the Seller in accordance
with the provisions of Clause 7.6.

 

19                                           COSTS AND EXPENSES

 

19.1                                 Costs and expenses

 

Save as expressly otherwise provided in this Agreement, each Party shall bear
its own costs and expenses, including the fees and expenses of its legal and
other advisers, incurred in connection with the preparation, negotiation and
signing of this Agreement.

 

19.2                                 Notarial deed of transfer

 

The costs and expenses of the notarial deed of transfer related to this
Agreement and other notarial documentation required to give effect to the
transfer of the Shares shall be borne by the Purchaser.

 

20                                           PAYMENTS

 

20.1                                 Bank accounts

 

Unless expressly stated otherwise, all payments to be made under this Agreement
shall be made in Euros:

 

(a)                       if to the Seller, to the Seller’s Account;

 

32

--------------------------------------------------------------------------------


 

(b)                       if to the Purchaser, to the Purchaser’s Account; and

 

(c)                        if to the Notary, to the Notary Account.

 

20.2                                 Interest

 

Save as expressly otherwise provided in this Agreement, if a Party defaults in
the payment when due of any sum payable under this Agreement, it shall pay
interest on the basis of the then applicable three (3) months EURIBOR rate on
that sum from the date on which payment is due until the date of actual payment
(as well after as before judgment), which interest shall accrue from day to day
and be compounded monthly.

 

20.3                                 No counterclaim or set-off

 

All payments made by the Seller under this Agreement shall be made free of any
counterclaim or set off and without deduction or withholding of any kind other
than any deduction or withholding required by Applicable Laws, it being
understood that, without prejudice to any other remedies the Purchaser may have,
the Purchaser shall be entitled, as a continued security for the due and
punctual fulfilment by the Seller of its obligations and liabilities under this
Agreement, to set off any liability of the Seller to the Purchaser to repay
Leakage, including Additional Leakage, to the extent that the Additional Leakage
Amount has been agreed in accordance with Clause 4.3.2 or has been finally
determined in accordance with the provisions of Clause 3.3.13 and 3.3.14) with
the obligation of the Purchaser to pay the Purchaser Adjustment as set out in
Clause 3.3. To the extent that any Leakage has occurred, including Additional
Leakage, to the extent that the Additional Leakage Amount has been agreed in
accordance with Clause 4.3.2 or has been finally determined in accordance with
the provisions of Clause 3.3.13 and 3.3.14), such Leakage shall be set off
against the obligation of the Purchaser to pay the Purchaser Adjustment as set
out in Clause 3.3.15 to the extent possible in light of the provisions of Clause
3.3.6. The Parties acknowledge and agree that if the Total Leakage Amount
exceeds the Purchaser Adjustment such excess will be paid by the Seller to the
Purchaser within ten (10) Business Days after the Product Calculation has been
agreed in accordance with Clause 3.3.12 or has been finally determined in
accordance with Clause 3.3.13.

 

20.4                                 Deduction or withholding

 

20.4.1                       If the Seller is required by Applicable Laws to
make a deduction or withholding in respect of any sum payable under this
Agreement, the Seller shall pay to the Purchaser such additional amounts as are
necessary to ensure receipt by the Purchaser of the full amount which would have
been received but for the deduction or withholding.

 

20.4.2                      If the Purchaser is required by Applicable Laws to
make a deduction or withholding in respect of any sum payable under this
Agreement, the Purchaser shall pay to the Seller such additional amounts as are
necessary to ensure receipt by the Purchaser of the full amount which would have
been received but for the deduction of the withholding.

 

33

--------------------------------------------------------------------------------


 

21                                           ASSIGNMENT

 

21.1                                 None of the Parties shall be entitled to
assign (or cause to be transferred, whether by specific or general title) this
Agreement or any of its rights hereunder, or transfer any of its duties or
obligations under this Agreement, or create any Encumbrance on its rights
hereunder, without the prior written consent of the Seller (in case of
assignment by the Purchaser) or the Purchaser (in case of assignment by any of
the Seller), provided that the Purchaser shall be entitled:

 

(a)                       to assign this Agreement to any of the companies in
the Purchaser’s Group; and

 

(b)                       to assign this Agreement to a purchaser of the
Company.

 

21.2                                 Any purported assignment, transfer or
Encumbrance in contravention of this Clause 21 shall be deemed to be null and
void.

 

22                                           ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and negotiations, oral or written between parties, with respect to the subject
matter of this Agreement.

 

23                                           AMENDMENTS

 

This Agreement may not be amended, supplemented or terminated nor may any
provisions thereof be waived except by a written instrument signed by the
Parties.

 

24                                           WAIVER

 

Except as expressly stated otherwise in the Agreement, no omission or delay on
the part of any Party in exercising any right, power, or remedy under this
Agreement, shall prejudice or impair such right, power or remedy or be construed
as a waiver thereof. Any single or partial exercise of such right, power or
remedy shall not preclude any other or future exercise thereof or the exercise
of any other right, power or remedy.

 

25                                           NO THIRD PARTY BENEFICIARIES

 

This Agreement is concluded for the benefit of the Parties and their respective
Affiliates, successors and permitted assigns and nothing herein is intended to
nor shall implicitly confer upon any other person any legal or equitable right,
benefit or remedy of any nature whatsoever, except to the extent expressly
stated otherwise in this Agreement.

 

26                                          INVALIDITY

 

If any of the provisions (or any part of a provision) of this Agreement, or the
applicability thereof to any Party or circumstance, shall be found by a court,
arbitrator or other Governmental Entity to be void or unenforceable or in
conflict with the Applicable Laws of any state or jurisdiction it shall be
deemed severed from this

 

34

--------------------------------------------------------------------------------


 

Agreement and it shall not affect or impair:

 

(a)                       the legality, validity or enforceability in that
jurisdiction of any other provision (or the remaining part of the relevant
provision) of this Agreement; or

 

(b)                       the legality, validity or enforceability under the
Applicable Laws of any other relevant jurisdiction of that or any other
provision of this Agreement.

 

The subject provision shall be replaced by a valid, legal and enforceable
provision which, seen in the context of this Agreement as a whole, approximates
as close as possible to the original intent of the Parties and of the subject
provision.

 

27                                           NOTICES

 

27.1                                 Any Notice shall be in writing and sent to
the address or facsimile number of such other Party set out below or at such
other address as the Party to be given Notice may have notified to the other
Parties from time to time:

 

If to the Seller:

 

 

Attn:

Mr. R.A.P. Veenboer

Address:

Herengracht 433, (1017 BR) Amsterdam, the Netherlands

 

 

If to Purchaser:

 

 

Name:

SFXE Netherlands Holdings B.V.

Attn:

General Counsel

Address:

430 Park Avenue, 6th floor, New York, NY 10022 USA

 

 

If to the Parent:

 

 

Name:

SFX Entertainment Inc.

Attn:

General Counsel

Address:

430 Park Avenue, 6th floor, New York, NY 10022 USA

 

 

If to the Company:

 

 

Name:

Monumental Productions B.V.

Attn:

Mr R.A.P. Veenboer

Address:

Herengracht 433, (1017 BR) Amsterdam, the Netherlands

 

 

If to Veenboer

 

 

Address:

Eeuwigelaan 44, (1861 CN) Bergen (NH), the Netherlands

 

27.2                                 Deemed delivery

 

Any Notice shall be delivered by hand or courier, or sent by registered post or
facsimile, and shall be deemed to have been received or served upon receipt or
refusal thereof.

 

35

--------------------------------------------------------------------------------


 

27.3                                 Formal service of documents

 

The provisions of Clause 27.1 and 27.3 shall not apply in relation to the formal
service of documents for the purpose of litigation. In relation of such formal
service of documents for such purpose, the Parties hereby elect to have their
domiciles (domiciliekeuze) at the addresses:

 

(a)        for the Purchaser and/or the Parent:

 

Name:

Loyens & Loeff N.V.

Attn:

Mr Harmen Holtrop

Address:

Fred. Roeskestraat 100, (1076 ED) Amsterdam, the Netherlands

 

(b)        for the Seller, the Company and/or Veenboer:

 

Name:

Allen & Overy LLP

Attn:

Mr Jan Louis Burggraaf

Address:

Apollolaan 15, (1077AB) Amsterdam, the Netherlands

 

28                                           NOTARIAL INDEPENDENCE

 

The Parties acknowledge that the Notary works with Loyens & Loeff N.V., the firm
that advises the Purchaser in the Transaction. With reference to the Code of
Conduct (Verordening beroeps- en gedragsregels) established by the Royal
Notarial Professional Organisation (Koninklijke Notariële Beroepsorganisatie),
the Parties hereby expressly agree that:

 

(a)                       the Notary shall execute any notarial deeds related to
this Agreement; and

 

(b)                       the Purchaser is assisted and represented by Loyens &
Loeff N.V. in relation to this Agreement and any agreements that may be
concluded, or disputes that may arise, in connection therewith.

 

29                                           NO RIGHT TO RESCIND OR NULLIFY
AGREEMENT

 

Except as otherwise provided for in this Agreement, to the extent permitted by
Applicable Laws, the Parties hereby waive their rights, if any, to annul,
rescind or, after Completion, nullify, in whole or in part (gehele danwel
partiële ontbinding en vernietiging), or to demand in legal proceedings the
rescission (ontbinding) in whole or in part, or, after Completion, nullification
(vernietiging) of, this Agreement, whether on the basis of error (dwaling) or
otherwise, or to cancel or terminate (opzeggen) this Agreement.

 

30                                           GOVERNING LAW AND DISPUTES

 

30.1                                 Governing law

 

This Agreement shall be governed by and construed in accordance with the
Applicable Laws of the Netherlands, without giving effect to the principles of
conflict of

 

36

--------------------------------------------------------------------------------


 

laws thereof.

 

30.2                                 Disputes

 

30.2.1                       Any dispute (a Dispute) arising out of or in
connection with this Agreement or any further agreement resulting from this
Agreement, including questions in respect of the authority of the arbitrators or
any injunctive relief or any other provisional measures, will be submitted to,
resolved and finally and exclusively settled by arbitration in accordance with
the rules of the Netherlands Arbitration Institute (Nederlands Arbitrage
Instituut). The arbitral tribunal will be composed of three (3) arbitrators
appointed in accordance with those rules. At least one (1) arbitrator will be
qualified as an experienced senior commercial practicing lawyer (advocaat). The
place of the arbitration will be Amsterdam, the Netherlands. The language of the
arbitration will be English. The arbitrators will decide in accordance with the
rules of the laws of the Netherlands (naar de regelen des rechts). The
Netherlands Arbitration Institute may not have the arbitral judgment published.
Consolidation of the arbitral proceedings with other arbitral proceedings
pending in the Netherlands, as provided for in article 1046 of the Dutch Code of
Civil Procedure (Wetboek van Burgerlijke Rechtsvordering), is excluded.

 

31                                           COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original. All the counterparts
together shall constitute one and the same instrument and may be exchanged
between the Parties by fax or by email as a PDF document.

 

32                                           EXCHANGE RATE

 

Where it is necessary to determine any monetary limit, threshold or amount for
the purposes of this Agreement and the relevant monetary limit, threshold or
amount is expressed in a currency other than Euros, the value of each limit,
threshold or amount, as the case may be, shall be translated into Euros at the
Exchange Rate on the date of occurrence of the event or circumstances bearing
reference to the limit, threshold or amount to be so determined provided that
should the event or circumstance relate to a period of more than one (1) day,
then the applicable Exchange Rate shall be the average of the Exchange Rate over
the duration of the event or circumstance.

 

IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning of this Agreement.

 

[ANNEXES, SCHEDULES AND SIGNATURE PAGE(S) TO FOLLOW]

 

37

--------------------------------------------------------------------------------


 

ANNEX 1.1 — DEFINITIONS

 

2012 Accounts

 

means the Company’s unaudited annual accounts in respect of the period of 1
January 2012 up to and including 31 December 2012 consisting of a balance sheet
and a profit and loss account with explanatory notes thereto, all in accordance
with the Accounting Principles, and a director’s report of the Company’s board
of managing directors in accordance with DCC;

 

 

 

2013 Accounts

 

means the Company’s audited annual accounts in respect of the period of 1
January 2013 up to and including 31 December 2013 consisting of a balance sheet,
a cash flow statement and a profit and loss account with explanatory notes
thereto, all in accordance with the Accounting Principles, and a director’s
report of the Company’s board of managing directors accompanied by an
unqualified auditors statement in accordance with DCC;

 

 

 

2014 Accounts

 

means the Company’s audited annual accounts in respect of the period of 1
January 2014 up to and including 31 December 2014 consisting of a balance sheet,
a cash flow statement and a profit and loss account with explanatory notes
thereto, all in accordance with the Accounting Principles, and a director’s
report of the Company’s board of managing directors accompanied by an
unqualified auditors statement, all in accordance with DCC;

 

 

 

Accounting Principles

 

means the accounting policies, practices, principles, treatments and the
particular application thereof, of the Company as consistently applied as from 1
January 2012, provided such policies, practices, principles, treatments and the
particular application thereof are in accordance with Dutch GAAP;

 

 

 

Accounts

 

means the 2012 Accounts and the 2013 Accounts;

 

 

 

Act

 

has the meaning ascribed thereto in the Lock-Up Agreement;

 

 

 

Action

 

means any suit, legal action, claim, investigation, hearing, arbitration, audit,
assessment or proceeding (including any legal proceeding, administrative
enforcement proceeding or arbitration proceeding before any Governmental
Authority);

 

 

 

Actual Working Capital

 

has the meaning ascribed thereto in Clause 3.3.2;

 

38

--------------------------------------------------------------------------------


 

Additional Leakage

 

means any Leakage, except for the Leakage Amount that has been notified by the
Seller to the Purchaser pursuant to the Leakage Notice;

 

 

 

Additional Leakage Amount

 

has the meaning ascribed thereto in Clause 4.3.1;

 

 

 

Advance Payment

 

has the meaning ascribed thereto in Clause 3.1.1(a);

 

 

 

Affiliate

 

means: (i) in relation to any person other than an individual, any person who is
Controlled by, Controls or is under common Control with, such person; and
(ii) in relation to an individual, his close relatives. For the purposes of this
definition, close relatives means, in relation to any individual: (i) his
spouse, parents, siblings and children (including step children); (ii) the
trustees, acting in their capacity as such trustees, of any trust of which he or
any of his close relatives is a beneficiary, or in the case of a discretionary
trust, is a discretionary object; and (iii) any person of which he and/or his
close relatives have Control;

 

 

 

Agreement

 

means this agreement and all of its Annexes, Schedules and Recitals, as it may
be supplemented or amended from time to time by the Parties in accordance with
the terms hereof;

 

 

 

Annex

 

means the annexes attached to this Agreement;

 

 

 

Appendices

 

means the appendices attached to this Agreement;

 

 

 

Applicable Laws

 

means with respect to the relevant subject matter or person, any and all
governmental (whether national, supranational, state, provincial, local or any
other level), quasi-governmental, or self-regulatory body’s laws, regulations,
ordinances, rules and any other provisions that are mandatory;

 

 

 

Assets

 

means all assets of the Company which are reflected in the 2013 Accounts;

 

 

 

Base Purchase Price

 

has the meaning ascribed thereto in Clause 3.1;

 

 

 

Base Purchaser Price Excess

 

has the meaning ascribed thereto in Clause 3.3.6;

 

 

 

Balance Sheet Date

 

means 31 December 2013;

 

 

 

Business

 

has the meaning given in Recital (C) to this Agreement;

 

 

 

Business Day

 

means a day (other than a Saturday or a Sunday or a public holiday) on which
banks are open for business in the

 

39

--------------------------------------------------------------------------------


 

 

 

Netherlands and New York (United States of America);

 

 

 

Cash

 

means all cash in hand or cash deposited in bank accounts or cash equivalents
held in the name of the Company;

 

 

 

Cash Consideration Payment

 

has the meaning ascribed thereto in Clause 3.1.1(b);

 

 

 

Clause

 

means a clause of this Agreement;

 

 

 

Company

 

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

 

Completion

 

means the transfer of the Shares and the payment of the Base Purchase Price
under the terms and conditions of this Agreement;

 

 

 

Completion Date

 

has the meaning ascribed thereto in Clause 7.1;

 

 

 

Condition Precedent

 

has the meaning ascribed thereto in Clause 5;

 

 

 

Consideration Shares

 

has the meaning ascribed thereto in Clause 3.1.1(c);

 

 

 

Control

 

means: (i) the ownership or control (directly or indirectly) of more than 50% of
the ownership interests of the relevant person; or (ii) the right to appoint or
remove (or the ability (whether in law or fact) to direct the appointment or
removal of) the members of the governing body of the relevant person holding a
majority of the voting rights at meetings of the governing body on all, or
substantially all, matters;

 

 

 

Current Assets

 

means, as of any date, the current assets of the Company (including Cash)
calculated as of such date in accordance with Dutch GAAP consistently applied
and as historically presented in the Accounts;

 

 

 

Current Liabilities

 

means, as of any date, the current liabilities of the Company calculated as of
such date in accordance with Dutch GAAP consistently applied and as historically
presented in the Accounts, for the avoidance of doubt excluding any Debt;

 

40

--------------------------------------------------------------------------------


 

Data Room

 

means the documents contained in the digital data room until the date of this
Agreement prepared by the Seller for the purpose of facilitating the Due
Diligence Investigation and enabling the Purchaser and the Purchaser’s
Representatives to evaluate the Shares, the Company and the Business, an index
of which is attached hereto as Schedule 1.1(a) and all of which are
electronically stored on DVD’s attached as Schedule 1.1(b);

 

 

 

Damages

 

means the aggregate of all payments necessary of the Purchaser and the Company
to be brought in the position it or they would have been in, if the Seller’s
Breach had not occurred, inclusive (i) any direct and indirect damages; and
(ii) all reasonable costs and expenses made and incurred by the Purchaser and/or
the Company in connection therewith (inclusive the fees of outside advisors and
legal counsel);

 

 

 

DCC

 

means the Dutch Civil Code;

 

 

 

Debt

 

means all (i) intra-group interest bearing debt (unless otherwise agreed in
writing by the Parties) and (ii) all interest bearing external debt including
short-term and long-term interest bearing debts of any kind, financial lease
obligations, shareholder loans including accrued interest, corporate income tax
obligations relating to the period prior to the Effective Date, loans payable to
lessors, costs in connection with the Transaction, and non-accrued incentive
payments for the management of the Company, provided, however, that Debt shall
not include any accrued but not yet paid or distributed profits by the Company
over the financial year 2013 (as referred to in the Estimated Balance Sheet as
“Proposed dividends”, equal to an amount of EUR 1,657,000 (in words: one million
six hundred fifty seven thousand)). For the avoidance of doubt, Debt shall also
include all items that are considered debt in the Accounts and the 2014 Accounts
in accordance with the Accounting Principles;

 

 

 

Debt Adjustment

 

has the meaning ascribed thereto in Clause 3.3.3;

 

 

 

Deed of Transfer

 

means a notarial instrument for the transfer of the Shares, substantially in the
form attached hereto as Schedule 1.1(c);

 

 

 

Disclosed

 

means fairly disclosed in the Disclosed Information, it being understood that
facts or circumstances shall only be deemed to be fairly disclosed, if such
facts or circumstances are (i) sufficiently clear from the face of the relevant
document for a purchaser of the Shares acting reasonably (and not simply by

 

41

--------------------------------------------------------------------------------


 

 

 

reference to a document that has not been included in the Disclosed
Information), and (ii) provided with such detail as to enable the Purchaser and
the Purchaser’s Representatives (inter alia taking into account their own
knowledge of the Business and relevant expertise (in any event including
financial expertise)) to make a reasonable assessment of the risk associated
with such fact or circumstance;

 

 

 

Disclosed Information

 

means any and all information which is contained in (i) this Agreement, (ii) the
Data Room, (iii) the answers by the Company to the questions by the legal
counsel of the Purchaser through the due diligence Q&A and (iv) all other
documents shared or correspondence between two or more of the Parties, to the
extent that all such information has been electronically stored on DVD’s
attached as Schedule 1.1(b);

 

 

 

Dispute

 

has the meaning ascribed thereto in Clause 30.2.1;

 

 

 

Due Diligence Investigation

 

means the due diligence investigations performed by and on behalf of the
Purchaser and the Purchaser’s Representatives in respect of financial, legal and
business matter relating to the Company;

 

 

 

EBITDA

 

means for the period of 1 January 2014 up to and including 31 December 2014 the
Net Income, excluding:

 

(a)                        income taxes;

 

(b)                        interest expenses or income;

 

(c)                         depreciation and loss on the sale of financial
assets; and

 

(d)                        depreciation on tangible fixed assets and
amortization,

 

as shown in the 2014 Accounts.

 

Without limiting the foregoing, for the avoidance of doubt, EBITDA shall not
include any Exceptional Items.

 

 

 

EBITDA Adjustment

 

means the amount by which the EBITDA exceeds EUR 2,450,000 (in words: two
million four hundred fifty thousand euro), multiplied by four (4) and not
exceeding an amount equal to EUR 200,000 (in words: two hundred thousand euro);

 

 

 

EBITDA Permitted Shortfall

 

means the amount between EUR 2,450,000 (in words: two

 

42

--------------------------------------------------------------------------------


 

 

 

million four hundred fifty thousand euro) and EUR 2,500,000 (in words: two
million five hundred thousand euro);

 

 

 

Effective Date

 

means 1 January 2014, 00:01 hours;

 

 

 

Employees

 

means a current or former employee of the Company, which has or had an
employment agreement with the Company.

 

 

 

Encumbrance

 

means a mortgage, charge, pledge, lien or any other security interest of any
kind (zakelijk zekerheidsrecht);

 

 

 

Estimated Balance Sheet

 

has the meaning ascribed thereto in Clause 3.3.4;

 

 

 

Event

 

means any transaction, event, act or omission and any transaction, event, action
or omission deemed to occur for Tax purposes;

 

 

 

Exceptional Items

 

means all items arising not in the ordinary course of the Business, including
(without prejudice to the generality of the foregoing):

 

(a)                        proceeds received in connection with litigation (if
and to the extent only in excess of the associated litigation costs); for the
avoidance of doubt, any punitive or other special damages received therein shall
be deemed an “Exceptional Item”;

 

(b)                        losses incurred in connection with a litigation, if
and to the extent such losses are the result of the payment of punitive or other
special damages;

 

(c)                         proceeds received under any other insurance policy
if and to the extent only in excess of the replacement costs of the relevant
insured asset;

 

(d)                        insured losses, if and to the extent such insured
losses exceed the insurance proceeds;

 

(e)                         any foreign currency translation gains or losses;

 

(f)                          release of any prior period accruals;

 

(g)                         interest (including in respect of any loans to the
Purchaser at rates from time to time agreed) received by the Purchaser or the

 

43

--------------------------------------------------------------------------------


 

 

 

Company;

 

(h)                        cost associated with this Transaction;

 

(i)                            any costs or charges relating to (i) reporting
duties of the Company, (ii) overhead or (iii) any services, between (an
Affiliate of) the Parent and the Company, that are not consistent with past
practice,

 

for the avoidance of doubt, and subject to the Accounting Principles, any losses
or gains arising from bad debts are considered as arising in the ordinary course
of Business;

 

 

 

Exchange Rate

 

means, in relation to any currency to be converted into or from Euros for the
purposes of this Agreement, the average five (5) day spot rate of exchange
(closing mid-point) for that currency into or, as the case may be, from Euros,
as published in the London edition of the Financial Times published on the five
(5) Business Days immediately prior to the relevant date or, where no such rate
of exchange is published in respect of that date, at the rate quoted on the
appropriate page of the Reuters screen as at the close of business in Amsterdam
on the five (5) Business Days immediately prior to the relevant date;

 

 

 

Expert

 

has the meaning ascribed thereto in Clause 3.3.13;

 

 

 

FCPA

 

has the meaning ascribed thereto in clause 18.6 of Annex 8.1;

 

 

 

Governmental Entity

 

means any international, European Union, national, provincial or local
governmental body, regulatory body or authority exercising an executive,
legislative, judicial, regulatory, administrative or other governmental function
with jurisdiction in respect of the relevant matter;

 

 

 

Intellectual Property Rights

 

means all the intellectual property rights as listed in Appendix 19.1;

 

 

 

Key Employees

 

has the meaning ascribed thereto in Clause 7.3.1(f);

 

 

 

Key Employment Agreements

 

means the employment agreements to be entered into by and between the Company
and the Key Employees in the agreed form attached hereto as Schedule 7.3.1(f);

 

 

 

Leakage

 

means, unless constituting Permitted Leakage, any of the following items
occurring or having occurred in the period as of the Effective Date and up to
and including the Completion Date:

 

44

--------------------------------------------------------------------------------


 

 

 

(a)                       any dividends or other distributions, whether by way
of share redemption, share capital reduction or otherwise, and any other payment
in respect of the share capital of the Company, in each case whether in cash or
in kind, paid or made by the Company to or for the benefit of the Seller and/or
its Affiliates;

 

(b)                       any payments (including interest or management fees)
made or benefits or assets conferred by the Company to the Seller and/or its
Affiliates;

 

(c)                        any waiver or forgiveness of any indebtedness or
liability owed by or otherwise for the benefit of the Seller and/or its
Affiliates to the Company, or any indebtedness or liability incurred by the
Company for no consideration or a consideration which is not at arm’s length to
or otherwise for the benefit of the Seller and/or its Affiliates;

 

(d)                       any bonus (in cash or in kind) paid or payable to any
shareholder, director, employee, advisor or consultant of the Seller and/or its
Affiliates or the Company incurred or reimbursed by, or charged to, the Company,
as an incentive to complete, or triggered by, the Transaction;

 

(e)                        any payments made, or costs, expenses or liabilities
incurred, in relation to the (effectuation) of the Transaction (except to the
extent such payments, costs, expenses or liabilities are for the Purchaser’s
account or the Company’s account pursuant to the terms of this Agreement);

 

(f)                         any liability pursuant to guarantees,
indemnifications or securities granted by the Company and any liability
incurred, assumed or indemnified for the benefit of the Seller and/or its
Affiliates;

 

(g)                        any agreement or undertaking by the Company to do any
of the items referred to in (a) up to and including (f). above; and

 

(h)                       any Tax Liability in respect of any of the items
referred to in (a). up to and including (g) above;

 

 

 

Leakage Amount

 

means any amount of Leakage;

 

45

--------------------------------------------------------------------------------


 

Leakage Notice

 

has the meaning ascribed thereto in Clause 4.2;

 

 

 

Leases

 

all leases the Company has entered into, as listed in Appendix 10.2;

 

 

 

Lock-Up Agreement

 

means the lock-up agreement to be entered into by and between the Parent and the
Seller substantially in the form attached hereto as Schedule 7.3(j);

 

 

 

Material Agreements

 

has the meaning ascribed thereto in clause 13.1 of Appendix 8.1;

 

 

 

Net Income

 

means the net income of the Company for the period of 1 January 2014 up to and
including 31 December 2014 as derived from the 2014 Accounts;

 

 

 

Notary

 

means Mr. P.G. van Druten or another civil law notary (notaris) (or such
notary’s substitute) of Loyens & Loeff N.V. in Amsterdam;

 

 

 

Notary Account

 

means the trust account (kwaliteitsrekening) of the Notary (account number:
55.72.97.133 in the name of Loyens & Loeff Amsterdam Derdengelden Notariaat,
Postbus 2888, 3000 CW Rotterdam at ABN AMRO Bank; Swift/BIC ABNANL2A; IBAN: NL
62 ABNA0557 2971 33;

 

 

 

Notice

 

means a notice to be given by a Party to another Party under this Agreement;

 

 

 

Parent

 

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

 

Parent Common Stock

 

has the meaning ascribed thereto in Clause 3.1.1(c);

 

 

 

Party or Parties

 

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

 

Permits

 

has the meaning ascribed thereto in clause 17.1 of Annex 8.1;

 

 

 

Permitted Leakage

 

means any management fees or salaries payable during the period as of the
Effective Date and up to and including the Completion Date pursuant to Disclosed
management agreements and/or Disclosed employment agreements entered into by and
between the Company and the shareholders of the Seller or any of their
respective Affiliates;

 

 

 

Product

 

has the meaning ascribed thereto in Clause 3.3.10;

 

46

--------------------------------------------------------------------------------


 

Product Calculation

 

has the meaning ascribed thereto in Clause 3.3.11;

 

 

 

Purchase Price

 

has the meaning ascribed thereto in Clause 3.1.2;

 

 

 

Purchaser

 

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

 

Purchaser Adjustment

 

has the meaning ascribed thereto in Clause 3.3.15;

 

 

 

Purchaser’s Account

 

means the bank account of the Purchaser as specified by the Purchaser to the
Notary, or the Seller, as applicable, from time to time;

 

 

 

Purchaser Indemnified Parties

 

shall have the meaning ascribed thereto in Clause 11;

 

 

 

Purchaser’s Group

 

means the Purchaser and its Affiliates;

 

 

 

Purchaser’s Warranties

 

has the meaning ascribed thereto in Clause 8.7;

 

 

 

Recovery Amount

 

has the meaning ascribed thereto in Clause 10.5.4;

 

 

 

Related Person

 

means any Affiliate and any other person or legal entity forming part of the
group (as meant in section 2:24c DCC of which the legal entity concerned forms
part;

 

 

 

Relief

 

means any relief, allowance (including without limitation amortisation or
depreciation), credit, deduction, exemption or set-off in respect of any Tax or
relevant to the computation of any income, profits or gains for the purposes of
any Tax, or any right to repayment of or savings of Tax;

 

 

 

Representatives

 

means any and all persons authorised to represent the entity concerned, whether
or not the authority is subject to limitations, as well as any of the
professional advisors or other representatives (however named) of such entity;

 

 

 

Schedules

 

means the schedules attached to this Agreement;

 

 

 

Securities Act

 

has the meaning ascribed thereto in Clause 17.1;

 

 

 

Seller

 

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

 

Seller’s Account

 

means the bank account of the Seller as specified by the Seller to the Notary,
or the Purchaser, as applicable, from time

 

47

--------------------------------------------------------------------------------


 

 

 

to time;

 

 

 

Seller’s Breach

 

means any breach by the Seller under or in connection with this Agreement;

 

 

 

Seller’s Group

 

means the Seller and its Affiliates (other than the Company) at any time before
Completion;

 

 

 

Seller’s Warranties

 

means the warranties included in Annex 8.1;

 

 

 

Shares

 

has the meaning ascribed thereto in Recital (A) to this Agreement;

 

 

 

State Laws

 

has the meaning ascribed thereto in Clause 17.1;

 

 

 

Target Working Capital

 

has the meaning ascribed thereto in Clause 3.3.1;

 

 

 

Tax

 

means all forms of tax, levy, duty, impost, social security charges and
contributions, health security contributions, any other contributions, any other
obligations comparable to tax related ancillary obligations, withholdings of any
nature whatsoever as well as special charges of any kind and other monetary
obligations, together with all interest, penalties, additions, damage, fines,
thereto, relating to any of them, whether disputed or not and regardless of
whether these items are chargeable directly or primarily against or attributable
directly or primarily to any other person and of whether any amount in respect
of any of them is recoverable from any other person;

 

 

 

Tax Audit

 

an investigation by any Tax Authority in connection with Tax relating to or
affecting the Company;

 

 

 

Tax Authority

 

means any Governmental Entity, taxing authority or other authority competent to
impose or collect any Tax;

 

 

 

Tax Claim

 

means the issue of any notice, letter or other document by or on behalf of any
Tax Authority (or the taking of any other action by or on behalf of any Tax
Authority) from which notice, letter, document or action it appears that a Tax
Liability is to be, or may come to be, imposed on or collected from the Company;

 

 

 

Tax Documents

 

has the meaning ascribed thereto in Clause 13.2(b);

 

 

 

Tax Indemnity Payment

 

has the meaning ascribed thereto in Clause 12.1;

 

48

--------------------------------------------------------------------------------


 

Tax Liability

 

means (i) any liability to make actual payments of Tax (or amounts in respect of
Tax), regardless of whether any such liability shall have been discharged in
whole or in part on or before Completion, and (ii) the loss of any Relief,
including a loss as a result of the setting off of any Relief against income,
profits or gains or against any Tax otherwise chargeable;

 

 

 

Tax Return

 

means any return, (including any information return), report, statement,
declaration, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Tax Authority
in connection with the determination, assessment, collection, or payment of any
Tax or in connection with the administration, implementation, or enforcement of
or compliance with any requirement relating to Tax;

 

 

 

Total Consideration Shares

 

has the meaning ascribed thereto in Clause 17.1;

 

 

 

Total Leakage Amount

 

means the Leakage Amount together with the Additional Leakage Amount;

 

 

 

Transaction

 

means the sale and purchase of the Shares, on the terms and subject to the
conditions of this Agreement;

 

 

 

Veenboer

 

has the meaning ascribed thereto in the introduction of this Agreement;

 

 

 

Warranty Breach

 

has the meaning ascribed thereto in Clause 8.6;

 

 

 

Working Capital

 

means, as of any date, the Current Assets minus the Current Liabilities
calculated as of such date in accordance with the Accounting Principles; and

 

 

 

Working Capital Adjustment

 

has the meaning ascribed thereto in Clause 3.3.2.

 

49

--------------------------------------------------------------------------------


 

SIGNATURE PAGES

 

Seller

 

Monumental Productions Beheer B.V.

 

 

 

 

 

 

 

/s/ R.A.P. Veenboer

 

Name:

R.A.P. Veenboer

 

Title:

Director

 

 

 

Address:

Herengracht 433, (1017 BR) Amsterdam, the Netherlands

Attention:

Mr R.A.P. Veenboer

 

Tel:

020-3308822

 

Fax:

020-3308777

 

E-mail:

rocco@awakenings.nl

 

 

50

--------------------------------------------------------------------------------


 

Mr. R.A.P Veenboer

 

 

 

 

 

/s/ R.A.P Veenboer

 

 

 

 

Address:

Eeuwigelaan 44, (1861 CN) Bergen (NH), the Netherlands

Tel:

020-3308822

 

Email:

rocco@awakenings.nl

 

 

51

--------------------------------------------------------------------------------


 

Purchaser

 

SFXE Netherlands Holdings B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mitch Slater

 

/s/ Shelly Finkel

Name:

Mr M.J. Slater

 

Name:

Mr S. Finkel

Title:

Director A

 

Title:

Director B

 

 

 

 

 

Address:

Prins Bernhardplein 200, (1097JB) Amsterdam, the Netherlands

Attention:

General Counsel

 

 

 

Tel:

646-561-6385

 

 

 

Fax:

646-417-7393

 

 

 

E-mail:

howard@sfxii.com

 

 

 

 

52

--------------------------------------------------------------------------------


 

Parent

 

SFX Entertainment Inc.

 

 

 

 

 

 

/s/ Rich Rosenstein

 

/s/ Ritty van Straalen

Name: Rich Rosenstein

 

Name: Ritty van Straalen

Title: CFO

 

Title: COO

 

Address:

430 Park Avenue, 6th floor, New York, NY 10022 USA

Attention:

General Counsel

Tel:

646-561-6385

Fax:

646-417-7393

E-mail:

howard@sfxii.com

 

53

--------------------------------------------------------------------------------


 

Company

 

Monumental Productions B.V., by

 

Monumental Productions Beheer B.V.

 

 

 

 

 

 

 

/s/ R.A.P Veenboer

 

Name:

R.A.P. Veenboer

 

Title:

Director

 

 

 

Address:

Herengracht 433, (1017 BR) Amsterdam, the Netherlands

Attention:

Mr R.A.P. Veenboer

Tel:

020-3308822

Fax:

020-3308777

E-mail:

natasja@awakenings.nl

 

54

--------------------------------------------------------------------------------